EXHIBIT 10.1

 

--------------------------------------------------------------------------------

STOCK AND ASSET PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

dated as of

August 8 2006

by and among

LOMINGER LIMITED, INC.,

LOMINGER CONSULTING, INC.,

MICHAEL M. LOMBARDO,

ROBERT W. EICHINGER

and

KORN/FERRY INTERNATIONAL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   2

1.01

  

Certain Definitions

   2

1.02

  

Index of Other Defined Terms

   3

ARTICLE II PURCHASE OF STOCK AND ASSETS

   4

2.01

  

Purchase and Sale of Shares and Assets

   4

2.02

  

Calculation of Purchase Price; Payment for Shares and Assets

   4

2.03

  

Closing

   5

2.04

  

Calculation of Closing Net Working Capital

   6

2.05

  

Post-Closing Purchase Price Adjustments

   7

ARTICLE III REPRESENTATIONS REGARDING SHARES AND ASSETS

   7

3.01

  

Title

   7

3.02

  

Authorization

   8

3.03

  

Non-Contravention

   8

3.04

  

Shareholder Governmental Authorization

   8

3.05

  

Compliance with Applicable Laws

   8

3.06

  

Obligations of the Companies to the Shareholders

   9

ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

   9

4.01

  

Existence and Power

   9

4.02

  

Authorization

   9

4.03

  

Capital Stock

   9

4.04

  

Subsidiaries

   10

4.05

  

Governmental Authorization

   10

4.06

  

Non-Contravention

   10

4.07

  

Financial Statements; Undisclosed Liabilities

   10

4.08

  

Absence of Certain Changes

   11

4.09

  

Properties; Material Leases; Tangible Assets

   12

4.10

  

Affiliated Transactions; Indemnification Agreement; Other Activities

   13

4.11

  

Litigation

   13

4.12

  

Material Contracts

   13

4.13

  

Permits; Required Consents

   15

4.14

  

Compliance with Applicable Laws

   15

4.15

  

Employment Agreements; Change in Control; and Employee Benefits

   15

4.16

  

Labor and Employment Matters

   17

4.17

  

Intellectual Property

   17

4.18

  

Advisory Fees

   21

4.19

  

Environmental Compliance

   21

4.20

  

Insurance

   22

4.21

  

Tax Matters

   22

4.22

  

Customers

   23

4.23

  

Suppliers

   23

4.24

  

Warranties

   24

4.25

  

Bank Accounts

   24

4.26

  

Prohibited Lists

   24

4.27

  

Representations Complete

   24

ARTICLE V BUYER’S REPRESENTATIONS AND WARRANTIES

   25

5.01

  

Organization and Existence

   25

5.02

  

Corporate Authorization

   25

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page

5.03

  

Buyer Governmental Authorization

   25

5.04

  

Non-Contravention

   25

5.05

  

Litigation

   25

5.06

  

Private Placement; State of Residence; Investment Intent

   25

5.07

  

Independent Investigation

   25

ARTICLE VI COVENANTS OF SHAREHOLDERS AND THE COMPANIES

   26

6.01

  

Compliance with Terms of Required Governmental Approvals and Required
Contractual Consents

   26

6.02

  

Transaction Expenses

   26

ARTICLE VII COVENANTS OF ALL PARTIES

   27

7.01

  

Further Assurances

   27

7.02

  

Confidentiality; Public Announcements

   27

7.03

  

Administration of Accounts

   27

7.04

  

Certain Employee Issues

   27

7.05

  

Certain Tax Matters

   27

7.06

  

Certain Consents

   30

ARTICLE VIII CLOSING OBLIGATIONS

   30

8.01

  

Obligations of the Shareholders

   30

ARTICLE IX INDEMNIFICATION

   32

9.01

  

Agreement to Indemnify

   32

9.02

  

Survival of Representations, Warranties and Covenants

   33

9.03

  

Claims for Indemnification

   34

9.04

  

Defense of Claims

   34

9.05

  

Sole and Exclusive Remedy

   35

ARTICLE X MISCELLANEOUS

   35

10.01

  

Notices

   35

10.02

  

Amendments; No Waivers

   36

10.03

  

Successors and Assigns

   36

10.04

  

Governing Law

   37

10.05

  

Counterparts; Effectiveness

   37

10.06

  

Entire Agreement

   37

10.07

  

Captions

   37

10.08

  

Severability

   37

10.09

  

Construction

   37

10.10

  

Arbitration

   37

10.11

  

Cumulative Remedies

   38

10.12

  

Third Party Beneficiaries

   38

 

ii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    Certain Definitions. Exhibit B    Shares Owned By Shareholder.
Exhibit C    Financial Statements. Exhibit D    Form of Consulting Agreement.
Exhibit E    Form of Noncompetition Agreement. Exhibit F    Form of Company
Counsel Opinion.

Schedules

 

Schedule 2.04    Deviations from GAAP. Schedule 3.03    Shareholder Consent
Issues. Schedule 3.06    Obligations of Company to Shareholders. Schedule 4.01
   Incorporation; Qualification to do Business. Schedule 4.03(a)   
Capitalization. Schedule 4.05    Governmental Authorization. Schedule 4.06   
Non-Contravention. Schedule 4.07(c)    Undisclosed Liabilities. Schedule 4.07(d)
   Closing Date Debt. Schedule 4.08    Absence of Certain Changes. Schedule
4.09(a)    Encumbrances on Property. Schedule 4.09(d)    Leased Real Property.
Schedule 4.09(e)    Real Property. Schedule 4.10(a)    Related Party
Transactions. Schedule 4.10(b)    Indemnification Agreements. Schedule 4.10(c)
   Other Activities. Schedule 4.11    Litigation. Schedule 4.12(a)    Scheduled
Contracts. Schedule 4.13(a)    Permits. Schedule 4.13(b)    Required Consents;
Validity of Permits. Schedule 4.14    Compliance with Applicable Laws. Schedule
4.15(a)    Employment Agreement. Schedule 4.15(b)    Non-Complying Employee
Plans. Schedule 4.16(a)    Organizational Efforts. Schedule 4.16(b)    Labor
Disputes. Schedule 4.17(e)    Scheduled Owned Intellectual Property. Schedule
4.17(f)    Claims Against Owned Intellectual Property. Schedule 4.17(g)   
Intellectual Property Agreements. Schedule 4.17(h)    Disclosed Intellectual
Property. Schedule 4.17(k)    Unrecorded Registered Copyrights, Patents or
Trademarks. Schedule 4.17(m)    Privacy Statement. Schedule 4.18    Advisors.
Schedule 4.19(a)    Environmental Permits. Schedule 4.19(b)    Compliance with
Environmental Law. Schedule 4.19(d)    Asbestos. Schedule 4.20    Insurance
Policies. Schedule 4.21(a)    Unfiled Tax Returns. Schedule 4.21(c)    Tax
Claims. Schedule 4.22    Customers. Schedule 4.23    Suppliers. Schedule 4.24   
Warranties.

 

iii



--------------------------------------------------------------------------------

Schedule 4.25    Bank Accounts. Schedule 5.03    Buyer Governmental
Authorization. Schedule 7.05(b)(i)    Asset Allocation. Schedule 7.05(b)(ii)   
Section 338 Allocation.

 

iv



--------------------------------------------------------------------------------

STOCK AND ASSET PURCHASE AGREEMENT

This STOCK AND ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of August 8,
2006 is by and among Lominger Limited, Inc., a Minnesota corporation
(“Limited”), Lominger Consulting, Inc., a Minnesota corporation (“Consulting,”
each of Limited and Consulting being a “Company” and together being the
“Companies”), Dr. Michael M. Lombardo and Dr. Robert W. Eichinger (each, a
“Shareholder” and collectively the “Shareholders”), on the one hand, and
Korn/Ferry International, a Delaware corporation (the “Buyer”), on the other
hand.

R E C I T A L S

WHEREAS, the Companies are engaged in the business of publishing books, manuals
and software products used in the field of human resource management,
(including, without limitation, management assessment, training and development)
and providing consulting services related thereto (the “Business”).

WHEREAS, each Shareholder owns 50% of the issued and outstanding (collectively,
the “Shares”) 100,000 shares of common stock, par value $0.01 per share of
Limited (the “Limited Stock”) and 1,000 shares of common stock, par value $1.00
per share of Consulting (the “Consulting Stock”, and together with the Limited
Stock, the “Common Stock”).

WHEREAS, the Shares owned by each Shareholder are set forth opposite such
Shareholder’s name on Exhibit B attached hereto;

WHEREAS, the Shareholders also own certain intellectual property rights referred
to in this Agreement as the Assets.

WHEREAS, Buyer desires to acquire the Shares and the Assets from the
Shareholders, and the Shareholders desire to sell the Shares and the Assets to
Buyer, all upon the terms and subject to the conditions set forth in this
Agreement.

A G R E E M E N T

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement and for other valuable consideration the receipt and
sufficiency which are hereby acknowledged, the Buyer and the Shareholders agree
as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Definitions. The terms contained in Exhibit A, as used in this
Agreement or in any exhibit or schedule hereto, shall have the meanings set
forth in Exhibit A.

 

2



--------------------------------------------------------------------------------

1.02 Index of Other Defined Terms. In addition to the terms defined in Exhibit
A, the following terms shall have the respective meanings given thereto in the
sections indicated below:

Table of Defined Terms

 

2005 Balance Sheet

   Section 4.07(a)    12

2005 Statements

   Section 4.07(a)    12

AAA

   Section 10.10(a)    47

Agreement

   Preamble    1

Annual Statements

   Section 4.07(a)    12

Asset Allocation

   Section 7.05(b)    34

Assets

   Section 4.17(b)    21

Business

   Preamble    1

Buyer Indemnitees

   Section 9.01(a)    40

Buyer

   Preamble    1

Closing Date Adjustment

   Section 2.02(b)    5

Closing Date

   Section 2.03(a)    5

Closing

   Section 2.03(a)    5

Common Stock

   Preamble    1

Companies

   Preamble    1

Company Intellectual Property

   Section 4.17(a)    21

Company Persons

   Section 7.04    34

Company

   Preamble    1

Consulting Stock

   Preamble    1

Consulting

   Preamble    1

Contest

   Section 7.05(g)    36

Deductible

   Section 9.01(d)    41

Deferred Payments

   Section 2.02(e)    5

Disputing Parties

   Section 10.10(a)    47

Disputing Party

   Section 10.10(a)    47

Employee Plans

   Section 4.15(a)    19

Employment and Consulting Agreement

   Section 8.01(c)    37

Encumbrances

   Section 4.09(a)    14

Equity Securities

   Section 4.03(b)    11

ERISA Affiliate

   Section 4.15(a)    19

Estimated Net Working Capital

   Section 2.02(a)    4

Final Net Working Capital

   Section 2.04    7

Financial Statements

   Section 4.07(a)    12

First Choice

   Section 2.04    7

First Ulrich Agreement

   Section 7.06    37

Form 8023

   Section 7.05(a)    34

Fundamental Representations

   Section 9.01(d)    41

Intellectual Property Agreements

   Section 4.17(g)    23

Interim Statements

   Section 4.07(a)    12

Leased Real Property

   Section 4.09(d)    14

Limited Stock

   Preamble    1

Limited

   Preamble    1

Noncompetition Agreements

   Section 8.01(d)    38

OTS Software

   Section 4.17(g)    23

Owned Intellectual Property

   Section 4.17(b)    21

Owned Real Property

   Section 4.09(c)    14

Pearman Agreement

   Section 7.06    37

Permits

   Section 4.13(a)    18

Privacy Statement

   Section 4.17(m)    25

Proceedings

   Section 4.11    16

Proposed Net Working Capital Calculation

   Section 2.04    6

Purchase Price

   Section 2.01(a)    4

Raymond Employment Agreement

   Section 2.05(b)    8

Real Property Leases

   Section 4.09(d)    14

 

3



--------------------------------------------------------------------------------

Real Property

   Section 4.09(d)    14

Related Party

   Section 4.10(a)    15

Required Consents

   Section 4.13(b)    18

Required Governmental Approval

   Section 4.13(b)    18

Rules

   Section 10.10(a)    47

S Corporation Return

   Section 7.05(c)    35

Scheduled Contracts

   Section 4.12(a)    16

SDNs

   Section 4.26    30

Second Ulrich Agreement

   Section 7.06    37

Section 338 Allocation

   Section 7.05(b)    34

Section 338(h)(10) Election

   Section 7.05(a)    34

Selected Firm

   Section 2.04    7

Settlement Agreement

   Section 8.01(m)    39

Share Encumbrances

   Section 3.01    8

Shareholder Indemnitees

   Section 9.01(b)    40

Shareholder Intellectual Property Agreement

   Section 4.17(g)    23

Shareholder

   Preamble    1

Shareholders

   Preamble    1

Shares

   Preamble    1

Target Working Capital

   Section 2.02(b)    4

Trade Secrets

   Section 4.17(c)    21

Trademarks

   Section 4.17(d)    22

True-Up Amount

   Section 2.05(a)    7

Ulrich

   Section 7.06    37

USRPHC

   Section 4.21(d)    27

ARTICLE II

PURCHASE OF STOCK AND ASSETS

2.01 Purchase and Sale of Shares and Assets.

(a) The Buyer and the Shareholders hereby severally agree that concurrently
herewith, upon the terms hereof, each of the Shareholders shall sell, transfer
and deliver to the Buyer, and the Buyer shall purchase from each of the
Shareholders, all the Shares owned by such Shareholder free and clear of all
Share Encumbrances, and each of the Shareholders shall sell, transfer and
deliver to the Buyer, and the Buyer shall purchase from each of the
Shareholders, all the Assets owned by such Shareholder free and clear of all
Encumbrances. The aggregate “Purchase Price” shall be equal to (A) Twenty-Five
Million Dollars ($25,000,000), (B) minus the Closing Date Debt, (C) minus the
amount of any Company Transaction Expenses that have not been paid prior to the
determination of the Closing Date Cash Balance and (D) minus the Employee
Payment. The Purchase Price shall be subject to further adjustment at and
following the Closing as set forth herein. The Cash Purchase Price shall be
allocated amongst the Shareholders in accordance with their Pro Rata Portions.
The Purchaser shall have no obligation to consummate the Subject Transactions
unless all of the Shares and Assets to be sold by the Shareholders are
transferred and delivered to the Buyer on the Closing Date free and clear of all
Share Encumbrances and Encumbrances, respectively.

2.02 Calculation of Purchase Price; Payment for Shares and Assets. The Purchase
Price shall be calculated and Buyer shall pay the Purchase Price as follows:

(a) At least two (2) Business Days prior to the Closing Date, the Companies
shall have prepared and delivered to the Buyer a statement setting forth a
reasonably detailed calculation of the estimated Closing Net Working Capital
(the “Estimated Net Working Capital”). The Companies shall have granted Buyer
and its Affiliates and representatives (including advisors and accountants)
reasonable access to all books, records and employees of the Companies (in each
case, only those portions or aspects as they relate

 

4



--------------------------------------------------------------------------------

solely to the Companies) in connection with the Companies’ preparation of
Estimated Closing Net Working Capital. The Estimated Net Working Capital shall
be prepared in accordance with GAAP, except for such deviations from GAAP as
provided on Schedule 2.04.

(b) If the Estimated Closing Net Working Capital is less than One Million Nine
Hundred Fifty Thousand Dollars ($1,950,000) (the “Target Working Capital
Amount”), then the Deferred Payment shall be reduced by such shortfall;
provided, however, that (a) in no event shall the amount of the Deferred Payment
be reduced below $3,500,000 and (b) to the extent such shortfall is greater than
$1,500,000, the Purchase Price payable at the Closing shall be reduced by such
amount. If the Estimated Closing Net Working Capital is greater than the Target
Working Capital Amount, then the Deferred Payment shall be increased by such
excess. The adjustment pursuant to this Section 2.02(b) shall be referred to as
the “Closing Date Adjustment.”

(c) One (1) Business Day prior to the Closing Date, the Companies and the Buyer
shall have prepared a schedule of (i) the Closing Date Cash Balance, (ii) the
Closing Date Debt, and (iii) a reasonably detailed reconciliation of all Company
Transaction Expenses that have not been paid prior to the determination of the
Closing Date Cash Balance (including any Company Transaction Expenses that will
become payable on the Closing Date). The Companies shall have provided the Buyer
with such documents, certificates and other information and evidence as the
Buyer may reasonably request for purposes of determining and preparing the same.

(d) At Closing, Buyer shall pay to the Shareholders, in accordance with their
Pro Rata Portions, an amount equal to (A) Twenty Million Dollars ($20,000,000),
(B) minus the Closing Date Debt, and (C) minus the amount of any Company
Transaction Expenses that have not been paid prior to the determination of the
Closing Date Cash Balance.

(e) As additional payment for the Shares and the Assets, subject to the terms
and conditions hereof, Buyer shall pay to the Shareholders an aggregate of
(A) $5,000,000 (B) minus the Employee Payment, plus or minus, as the case may
be, the Closing Date Adjustment, to be paid in two equal installments on each of
the first two anniversaries of the Closing Date (collectively, the “Deferred
Payments”).

(f) Interest shall accrue on the outstanding amount of the Deferred Payment
until paid in full at an interest rate equal to the LIBOR Rate for the Interest
Period then in effect. Interest shall be payable on the last day of each
Interest Period. Subject to adjustment of the Deferred Payment hereunder,
one-half of the Deferred Payment, together with any accrued and unpaid interest
on such portion of the Deferred Payment, shall be due and payable in full on the
first anniversary of the date hereof, and one-half of the Deferred Payment,
together with any remaining accrued and unpaid interest thereon, shall be due
and payable in full on the second anniversary of the date hereof.

2.03 Closing.

(a) The closing (the “Closing”) of the Subject Transactions shall take place on
the date hereof, at the offices of Gibson, Dunn & Crutcher LLP, 2029 Century
Park East, Suite 4000, Los Angeles, California 90036, or via e-mail, conference
call and facsimile, effective concurrently with the execution of this Agreement
(the “Closing Date”).

(b) At the Closing, each Shareholder shall:

(i) deliver to the Buyer stock certificate(s) with appropriate transfer stamps,
if any, affixed thereto, representing the Shares owned by such Shareholder with
appropriate stock powers duly endorsed in blank or accompanied by other duly
executed instruments of transfer;

 

5



--------------------------------------------------------------------------------

(ii) deliver to the Buyer customary transfer documentation, including bills of
sale, in order to vest in Buyer all of the Shareholders’ right, title and
interest in and to the Assets;

(iii) deliver all other documents required to be delivered by such Shareholder
on or prior to the Closing Date pursuant to this Agreement or any Ancillary
Agreement to which such Shareholder is or is required to be a party pursuant to
the terms of this Agreement.

(c) At the Closing, the Companies shall deliver to the Buyer all documents
required to be delivered by the Companies at the Closing pursuant to this
Agreement or any Ancillary Agreement to which any Company is or is required to
be a party pursuant to the terms of this Agreement.

(d) At the Closing, the Buyer shall

(i) deliver to each Shareholder the amount to be paid to each Shareholder as
determined in accordance with Section 2.02(d), but in each such case subject to
the satisfaction of the conditions specified therein;

(ii) deliver to any holder of Closing Date Debt by wire transfer to the bank
account designated in the related payoff letter delivered pursuant to
Section 8.01(p) hereto immediately available funds in an amount indicated in
such payoff letter as required to satisfy in full such Closing Date Debt; and

(iii) deliver all other documents required to be delivered by the Buyer on or
prior to the Closing Date pursuant to this Agreement or any Ancillary Agreement
to which the Buyer is or is required to be a party pursuant to the terms of this
Agreement.

(e) All payments to be made by the Buyer pursuant to Section 2.03(d)(ii) shall
be made by wire transfer of immediately available funds to such bank account or
bank accounts as designated by the Shareholders at least three (3) Business Days
prior to the Closing Date.

2.04 Calculation of Closing Net Working Capital. Within sixty (60) days after
the Closing Date, Buyer, with the assistance of its representatives, will
prepare and present to the Shareholders a calculation of the Closing Net Working
Capital (the “Proposed Net Working Capital Calculation”). Upon delivery of such
calculation, Buyer shall make available to Shareholders and their
representatives to the extent reasonably requested all books, records, work
papers and personnel of the Company; provided, however, that Shareholders and
their representatives will conduct their work in a manner that does not
unreasonably interfere with or disrupt the conduct of the Business by the
Company after the Closing. The parties agree that the Proposed Net Working
Capital Calculation shall be prepared so that it presents fairly the Closing Net
Working Capital, in accordance with GAAP, except for such deviations from GAAP
as set forth on Schedule 2.04. The Proposed Net Working Capital Calculation
shall be binding upon the parties to this Agreement unless the Shareholders give
written notice of disagreement with any of the values or amounts contained
therein to Buyer within twenty (20) Business Days after their receipt of the
Proposed Net Working Capital Calculation, specifying in reasonable detail the
nature and extent of such disagreement. If Buyer and the Shareholders mutually
agree upon the Proposed Net Working Capital Calculation, within twenty
(20) Business Days after Buyer’s delivery of such applicable notice, such
agreement shall be binding upon the parties to this Agreement. If Buyer and the
Shareholders are unable to resolve any such disagreement within such period, the
disputed amount shall be referred for final determination to Deloitte & Touche
USA LLP (the “First Choice”) or, if such firm is not available, such other
independent accounting firm selected by the mutual agreement of Buyer and the
Shareholders (the “Selected Firm”). If Buyer and the Shareholders cannot agree
on the Selected Firm, it shall be chosen by the First Choice. If issues are
submitted to the First Choice or Selected Firm, as applicable, for resolution,
(i) the First Choice or Selected Firm, as applicable, shall use GAAP, except for
such deviations from GAAP as set forth on Schedule 2.04; (ii) Buyer, the Company
and the Shareholders will furnish or cause to be furnished to the First Choice
or Selected Firm, as applicable, such work papers and other documents and
information relating to the disputed issues as the First Choice or Selected
Firm, as

 

6



--------------------------------------------------------------------------------

applicable, may request and are available to that party or its agents and will
be afforded the opportunity to present to the First Choice or Selected Firm, as
applicable, any material relating to the disputed issues and to discuss the
issues with the First Choice or Selected Firm, as applicable; (iii) the
determination by the First Choice or Selected Firm, as applicable, as set forth
in a notice to be delivered to the Buyer, the Company and the Shareholders
within thirty (30) Business Days of the submission to the First Choice or
Selected Firm, as applicable, of the issues remaining in dispute, will be final,
binding and conclusive on the parties, will be used in the calculation of the
Closing Net Working Capital, and will be accompanied by a certificate of the
First Choice or Selected Firm, as applicable, that it reached such determination
in accordance with the provisions of this Section 2.04; (iv) such First Choice
or Selected Firm, as applicable, shall be authorized to resolve only those items
remaining in dispute between the parties in accordance with the provisions of
this Section 2.04 within the range of the difference between Buyer’s position
with respect thereto and the Shareholders position with respect thereto; and
(v) the costs of any dispute resolution pursuant to this Section 2.04, including
the fees and expenses of the First Choice or Selected Firm, as applicable, and
of any enforcement of the determination thereof, shall be divided evenly among
the Buyer, on the one hand, and the Shareholders, on the other hand. The fees
and disbursements of the representatives of each party incurred in connection
with their preparation or review of the Proposed Net Working Capital Calculation
and the preparation or review of any notice of objection, as applicable, shall
be borne by such party. The Proposed Net Working Capital Calculation as finally
determined is referred to herein as the “Final Net Working Capital.”

2.05 Post-Closing Purchase Price Adjustments.

(a) Upon determination of Final Net Working Capital, the Closing Date Adjustment
shall be recalculated using the Final Net Working Capital instead of the
Estimated Net Working Capital, and the amount of the Deferred Payment shall be
likewise recalculated using the recalculated Closing Date Adjustment. Any such
recalculation under this Section 2.05 shall be deemed the “True-Up Amount”.
Notwithstanding anything to the contrary contained herein, if the calculation of
the True-Up Amount would result in an offset to the Deferred Payment such that
the principal amount due under the Deferred Payment would be less than
$3,500,000, then the principal amount due under the Deferred Payment shall be
reduced to $3,500,000, and the Shareholders shall pay to the Buyer, within five
Business Days of the calculation of the Final Net Working Capital, the
difference between (a) the amount by which the Estimated Net Working Capital
exceeds the Final Net Working Capital and (b) the reduction of the Deferred
Payment pursuant to this Section 2.05.

(b) Concurrently herewith, Buyer and Cara Capretta Raymond (“Raymond”) are
entering into an employment agreement (the “Raymond Employment Agreement”). The
Shareholders acknowledge and agree that in the event the Raymond Employment
Agreement is terminated and all or a portion of the Employee Payment is not paid
to Raymond, if such termination occurs (i) prior to the second anniversary of
the date hereof, that portion of the Employee Payment not paid or to be paid to
Raymond shall be added to the Deferred Purchase Price and (ii) on or after the
second anniversary of the date hereof, that portion of the Employee Payment not
paid or to be paid to Raymond shall be paid to the Shareholders in accordance
with the Pro Rata Portions.

ARTICLE III

REPRESENTATIONS REGARDING SHARES AND ASSETS

As an inducement to Buyer to enter into this Agreement and to consummate the
Subject Transactions, each Shareholder hereby represents and warrants, severally
and not jointly, as of the date hereof, to Buyer as follows with respect to
itself and the Shares indicated on Exhibit B as being owned by him:

3.01 Title. Such Shareholder is the sole owner of record and beneficial owner of
the Shares indicated in Exhibit B as being owned by such Shareholder; such
Shares are free and clear of all Liens,

 

7



--------------------------------------------------------------------------------

charges, claims, options, pledges, rights of other parties, voting trusts,
proxies, stockholder or similar agreements, encumbrances or restrictions of any
nature whatsoever (collectively “Share Encumbrances”); and such Shareholder has
the full and unrestricted right, power and authority to sell and transfer such
Shares to Buyer. Upon delivery of such Shares to Buyer and payment by Buyer to
the Shareholders of the consideration therefor, Buyer will acquire good and
marketable title to and complete ownership of such Shares, free and clear of any
Share Encumbrance of any nature whatsoever.

3.02 Authorization. Such Stockholder has full right, power and authority and has
taken all action necessary to execute and deliver this Agreement and the
Ancillary Agreements to which such Stockholder is a party, to perform its
obligations hereunder and thereunder and to consummate the Subject Transactions.
This Agreement and each Ancillary Agreement to which such Stockholder is to be a
party has been duly executed and delivered by such Stockholder, and, subject to
due authorization, execution and delivery by the other parties, this Agreement
and each such Ancillary Agreement to which such Stockholder is to be a party is
the legal, valid and binding obligation of such Stockholder, enforceable against
such Stockholder in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally, and
to general principles of equity (whether considered in a proceeding at law or in
equity).

3.03 Non-Contravention. The execution, delivery and performance by such
Shareholder of this Agreement and any Ancillary Agreements to which he or she is
a party, the performance by such Shareholder of his or her obligations hereunder
and thereunder and the consummation by such Shareholder of the Subject
Transactions in accordance with the terms hereof (x) do not require the consent,
waiver, approval, license or other authorization of any Person, except those
which have been duly obtained and which are listed on Schedule 3.03 with respect
to such Shareholder, (y) do not violate, with or without the giving of notice or
the passage of time or both, any Applicable Law which violation would in any way
adversely affect such Shareholder’s conveyance to Buyer pursuant hereto of good
and marketable title to the Shares, free and clear of any Share Encumbrance and
the Assets, free and clear of any Encumbrance or would have a Material Adverse
Effect, and (z) do not conflict with, result in the termination of any
provisions of, or constitute a default under, or accelerate any obligations
arising under, or result in the creation of any Share Encumbrance or Encumbrance
on the Assets pursuant to, or otherwise adversely affect, any lease, mortgage,
deed of trust, indenture or other agreement or instrument, or any order,
judgment, decree, statute, regulation or any other restriction of any kind or
character to which such Shareholder is a party or by which such Shareholder or
any of his assets is bound, which conflict, termination, default, acceleration,
Share Encumbrance, Encumbrance or other event would in any way adversely affect
such Shareholder’s conveyance to Buyer pursuant hereto of good and marketable
title to such Shares and Assets, free and clear of any Share Encumbrance or
Encumbrance, or would have a Material Adverse Effect.

3.04 Shareholder Governmental Authorization. The execution, delivery and
performance by such Shareholder of this Agreement and any Ancillary Agreement to
which he or she is a party, the performance by such Shareholder of his or her
obligations hereunder and thereunder and the consummation by such Shareholder of
the Subject Transactions in accordance with the terms hereof require no action
by, consent or approval of, or filing with, any Governmental Authority.

3.05 Compliance with Applicable Laws. Except for those violations, if any, which
would not, individually or in the aggregate, have a Material Adverse Effect on
such Shareholder’s ability to consummate the Subject Transactions or to perform
his obligations hereunder, such Shareholder is not in violation of any
Applicable Law or any other requirement of any Government Authority. Such
Shareholder has not received any written notice from any Government Authority
alleging any violation of any such Applicable Law or directing such Shareholder
to take any remedial action with respect to such law, ordinance or regulation,
in either case which would have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

3.06 Obligations of the Companies to the Shareholders. Except as set forth on
Schedule 3.06, (a) neither such Shareholder nor any of his or her Affiliates
(other than the Companies) is a party to any contract, agreement or arrangement
with the Companies, and (b) neither Company has had or may hereafter have, any
obligation or liability, contingent or otherwise, owing to such Shareholder or
any of his or her Affiliates (including pursuant to any claim, demand,
proceeding, cause of action or order), in each case, other than (i) any
obligation of a Company arising under any Ancillary Agreement after the Closing
or in connection with employment of such Shareholder after the Closing, (ii) any
claim arising under this Agreement or (iii) any claim for indemnification
arising under the charter, bylaws or other organizational documents of either
Company or Applicable Law.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

As an inducement to Buyer to enter into this Agreement and to consummate the
Subject Transactions, the Shareholders and each Company represents and warrants
as of the date hereof, to Buyer as follows:

4.01 Existence and Power. Each Company is a corporation duly organized, validly
existing and in good standing under the laws of the state set forth after each
Company’s name on Schedule 4.01 hereto and has all corporate power and all
governmental licenses, governmental authorizations, governmental consents and
governmental approvals required to own and carry on the Business as now
conducted by it. Neither Company is required to be qualified to conduct business
in any state other than: (a) the states set forth with respect to each Company
in Schedule 4.01, in which states such Company is duly qualified to do business
and in good standing, and (b) such states where the failure to be so qualified,
whether singly or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Each Company has delivered to the Buyer a true and
complete copy of the certificate of incorporation (or similar organizational
documents) and all amendments thereto of such Company and a true and complete
copy of each such Person’s by-laws (or similar organizational documents) and all
amendments thereto, each as in effect on the date hereof.

4.02 Authorization. The execution, delivery and performance by each Company of
this Agreement and any Ancillary Agreement to which it is a party, the
performance of its obligations hereunder and thereunder and the consummation of
the Subject Transactions in accordance with the terms hereof are within each
such Company’s powers and have been duly authorized by all necessary corporate
action on its part, including all necessary shareholder action on the part of
the Shareholders. This Agreement and each Ancillary Agreement to which either
Company is to be a party has been, duly and validly executed by each Company and
constitutes the legal, valid and binding agreement of each Company enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles (whether considered in proceedings at law or in equity).

4.03 Capital Stock.

(a) All of the authorized, issued and outstanding capital stock of each Company
is as set forth in Schedule 4.03(a).

(b) All such issued and outstanding shares of capital stock of each Company have
been duly authorized and validly issued and are fully paid and nonassessable and
were not issued in violation of any preemptive rights or rights of any third
parties. Each Company does not hold any of its issued and outstanding shares of
capital stock in its treasury, and there are not, outstanding (i) any options,
warrants, rights of first refusal or other rights to purchase from either
Company or any of the Shareholders any capital stock of either Company, (ii) any
securities convertible into or exchangeable for shares of such stock or
(iii) any

 

9



--------------------------------------------------------------------------------

other commitments of any kind for the issuance of additional shares of capital
stock or options, warrants or other securities of either Company (such options,
warrants, rights of first refusal or other rights, convertible securities,
exchangeable securities or other commitments are referred to herein collectively
as “Equity Securities”). There is no contract, right or option outstanding to
require either Company to redeem, purchase or otherwise reacquire any Equity
Securities of either Company, and there are no preemptive rights with respect to
any Equity Securities of either Company.

4.04 Subsidiaries. Neither Company has any Subsidiaries and neither Company have
ever had any Subsidiaries.

4.05 Governmental Authorization. The execution, delivery and performance by each
Company of this Agreement and any Ancillary Agreement to which it is a party,
the performance of its obligations hereunder and thereunder and the consummation
of the Subject Transactions in accordance with the terms hereof require no
action by, consent or approval of, or filing with, any Governmental Authority
other than the actions, consents, approvals or filings, if any, set forth on
Schedule 4.05 hereto. To the Knowledge of the Companies, there are no facts
relating to the identity or circumstances of the Companies that would prevent or
materially delay obtaining any of the Required Consents.

4.06 Non-Contravention. Except as set forth on Schedule 4.06, the execution,
delivery and performance by each Company of this Agreement and any Ancillary
Agreement to which it is a party, the performance of its obligations hereunder
and thereunder and the consummation of the Subject Transactions in accordance
with the terms hereof do not and will not (a) contravene or conflict with the
certificate of incorporation or Bylaws of each such Company; (b) contravene or
conflict with or constitute a material violation of any provision of any
Applicable Law binding upon or applicable to each such Company, the Business or
the Shares; (c) result in the creation or imposition of any Lien on any of the
assets of each such Company; or (d) conflict with, result in the termination of
any provision of, constitute a default under, accelerate or increase any
obligations under, result in the creation of any Share Encumbrances upon any of
the Shares or any Encumbrances upon any of the assets of each such Company
pursuant to, or otherwise adversely affect, any order, judgment, decree,
statute, deed of trust, indenture or other agreement or instrument or any other
restriction of any kind or character to which each such Company or any
Shareholder is a party or by which the Shares, each such Company or any of its
assets are bound or by which any Shareholder is bound.

4.07 Financial Statements; Undisclosed Liabilities.

(a) Attached hereto as Exhibit C are true and complete copies of the statement
of assets, liabilities and stockholders’ equity- income tax basis, and related
statements of revenues and expenses and retained earnings, and cash flows – all
on the income tax basis, for each Company for the fiscal years ended
December 31, 2003, 2004 and 2005 (the “Annual Statements”), and the balance
sheets and related statements of assets, liabilities and stockholders’ equity -
income tax basis, and related statements of revenues and expenses and retained
earnings, and cash flows – all on the income tax basis for each Company for the
five (5) months ended May 31, 2006 (collectively, the “Interim Statements” and,
together with the Annual Statements, the “Financial Statements”). The
December 31, 2005 Annual Statements are referred to herein as the “2005
Statements” and the December 31, 2005 statement of assets, liabilities and
stockholders’ equity – income tax basis is referred to herein as the “2005
Balance Sheet.”

(b) Each of the Financial Statements (i) has been prepared based on the books
and records of each Company and each such Company’s normal accounting practices,
consistent with past practice and with each other, and present fairly the
financial condition, results of operations and cash flow of each such Company as
of the dates indicated or the periods indicated; and (ii) has been prepared in
accordance with the income tax basis of accounting, applied consistently
throughout and among the period covered thereby; provided, however, that the
Interim Statements are subject to normal year-end adjustments, and do not
contain all footnotes required by the income tax basis of accounting.

 

10



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 4.07(c), neither Company has any Liability
of a type that would be required under GAAP to be disclosed on a balance sheet
or in the footnotes thereto, except for (i) Liabilities reflected or reserved
against in the applicable 2005 Balance Sheet and (ii) Liabilities incurred in
the ordinary course of business of each such Company since the date of the 2005
Balance Sheet.

(d) Schedule 4.07(d) reflects all of the Closing Date Debt of each Company that
will be outstanding as of the Closing Date.

4.08 Absence of Certain Changes. Except as set forth on Schedule 4.08 or as
otherwise disclosed in this Agreement, since January 1, 2006, the Business has
been conducted in the ordinary course, and there has not been:

(a) any event, occurrence, state of circumstances or facts or change in either
Company or in the Business that has had or that may be reasonably expected to
have, either alone or together, a Material Adverse Effect;

(b) any incurrence, assumption or guarantee of any indebtedness for borrowed
money by either Company in connection with the Business or otherwise;

(c) any (i) payments by either Company in respect of Debt of such Company or in
satisfaction of any Liabilities of such Company related to the Business, other
than in the ordinary course of business consistent with past practice or
(ii) creation, assumption or sufferance of the existence of (whether by action
or omission) any Lien on any assets reflected on the applicable 2005 Balance
Sheet, other than Permitted Liens;

(d) any (i) commitment made, or any Contract entered into, by either Company,
including any capital expenditures or commitments for additions to property,
plant, equipment or intangible capital assets which exceed Seventy-Five Thousand
Dollars ($75,000) individually or Five Hundred Thousand Dollars ($500,000) in
the aggregate, (ii) waiver, amendment, termination or cancellation of any
material Contract by either Company or (iii) any relinquishment of any material
rights thereunder by either Company or of any other right or debt owed to either
Company, other than, in each such case, actions taken in the ordinary course of
business consistent with past practice;

(e) any material change in any compensation arrangement or agreement or the
entering into of any compensation arrangement or agreement with any director,
officer, stockholder or employee of either Company;

(f) any change by either Company in its accounting principles, methods or
practices or in the manner it keeps its books and records or any change by
either Company of its current practices with regards to sales, receivables,
payables or accrued expenses;

(g) any sale, assignment, transfer, lease or other disposition of or agreement
to sell, assign, transfer, lease or otherwise dispose of any asset or property
other than in the ordinary course of business consistent with past practices;

(h) any loan to or guarantee or assumption of any loan or obligation on behalf
of any director, officer, stockholder or employee of either Company except
travel advances occurring in the ordinary course of business consistent with
past practices; or

(i) any distribution, dividend, bonus or other payment (other than payments of
base salary to either Company’s employees in the ordinary course of business,
consistent with past practices and distributions to the Shareholders to pay for
Taxes made consistent with past practices) by such Company to any officer,
director, stockholder or Affiliate of such Company.

 

11



--------------------------------------------------------------------------------

4.09 Properties; Material Leases; Tangible Assets.

(a) Each Company has a good and valid title to or, in the case of leased
properties or properties held under license, a good and valid leasehold or
license interest in, all of the tangible properties and assets reflected as
being owned by such Company on the applicable 2005 Balance Sheet, and
collectively the Companies have good and valid title to or, in the case of
leased properties or properties held under license, good and valid leasehold or
license interest in, all of the tangible properties and assets used in the
Business except for such assets as have been sold, transferred or otherwise
disposed of in the ordinary course of business consistent with past practice
since January 1, 2006. Except as disclosed in Schedule 4.09(a) , each Company
holds title to each such property and asset free and clear of all Liens, adverse
claims, or any other rights of others or other adverse interests of any kind
(collectively, “Encumbrances”), except Permitted Liens.

(b) All tangible properties and assets reflected on the 2005 Balance Sheet or
used in the Business that have an estimated fair market value in excess of
$15,000 are in all material respects in reasonably serviceable operating
condition and repair and the tangible properties and the assets reflected on the
2005 Balance Sheet and the Assets are adequate for the conduct of the Business
in substantially the same manner as the Business has heretofore been conducted.

(c) Neither Company owns or has owned any real property (“Owned Real Property”).

(d) Schedule 4.09(d) contains a complete and correct list of all leases of real
property, occupancy agreements or similar agreements (the “Real Property
Leases”) under which either Company is a lessee, sub-lessee, tenant, licensee or
assignee of any real property owned by any third Person (the “Leased Real
Property” and collectively with the Owned Real Property, the “Real Property”).
The Companies haves delivered to the Buyer true, correct and complete copies of
each Real Property Lease. Except as set forth on Schedule 4.09(d), with respect
to the Real Property Leases, (i) there exist no material defaults under the Real
Property Leases by either Company and neither Company has received written
notice of any such defaults; and (ii) to the Knowledge of the Companies, there
exists no default by any third party thereunder. Except as set forth on
Schedule 4.09(d), each Real Property Lease is a legal, valid and binding
obligation of the Company party thereto, and, to the Knowledge of the Companies,
each other party thereto, enforceable against each such other party thereto in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to general principles of equity. Except as set
forth on Schedule 4.09(d) hereto, the consummation of the Subject Transactions
will not result in any default, penalty, right to terminate, increase in the
amounts payable under or modification to any Real Property Lease. To the
Knowledge of the Companies, the Companies collectively hold good and valid
leasehold estates in the Leased Real Property that is necessary for the conduct
of business of the Companies as currently conducted, free and clear of all
Encumbrances.

(e) Except as set forth on Schedule 4.09(e), (i) none of the Real Property is
subject to any right or option granted by either Company in favor of any Person
to purchase or otherwise obtain title to such property, (ii) there is no pending
or, to the Knowledge of the Companies, threatened condemnation (or similar
proceedings) of any part of the Owned Real Property or the Leased Real Property,
(iii) neither Company has assigned its interest under any Real Property Lease to
any third party, (iv) no option has been exercised under any Real Property
Lease, except options the exercise of which have been evidenced by a written
document set forth on Schedule 4.09(d), (v) neither Company has received written
notice within the last three (3) years asserting that the utilities, access or
parking for any parcel of Real Property are inadequate for the current use and
operation of such parcel, nor do the Companies have any Knowledge of any fact or
condition which could reasonably be expected to result in such utilities, access
or parking for any parcel of Real Property becoming inadequate for the current
use and operation of such parcel, which inadequacy, individually or in the
aggregate, would have a Material Adverse Effect, (vi) to the Knowledge of the
Companies, there are no zoning, building code, occupancy restriction or other
land-use regulation proceedings or any proposed change in any Applicable Laws
that could, individually or in the aggregate, result in a

 

12



--------------------------------------------------------------------------------

Material Adverse Effect, nor has either Company received any written notice of
any special assessment proceedings affecting any Real Property, or applied for
any change to the zoning or land use status of any Real Property, (viii) the
Companies have no Knowledge that the landlord named on any of the Real Property
Leases set forth on Schedule 4.09(d) hereto does not have good and valid fee
simple title in each such parcel of real property subject to any applicable Real
Property Lease or that such title is subject to any exceptions that materially
affect the current use or operation thereof or that such title is subject to any
monetary encumbrances, except where the encumbrance has granted non-disturbance
protection to the lessee under the applicable Real Property Lease and (ix) the
Companies have no Knowledge that there are any material defects, structural or
otherwise, with respect to any of the Real Property (or any improvements located
thereon), which could reasonably be anticipated to have a material adverse
impact on the value of the Real Property.

4.10 Affiliated Transactions; Indemnification Agreement; Other Activities.

(a) Except as set forth on Schedule 4.10(a), to the Knowledge of the Companies,
no Related Party of either Company, either currently or at any time since
January 1, 2003: (i) has or has had any interest in any property (real or
personal, tangible or intangible) that either Company uses or has used in or
pertaining to the business of the Companies; or (ii) has or has had any business
dealings or a financial interest in any transaction with either Company or
involving any assets or property of either Company, other than business dealings
or transactions conducted in the ordinary course of business at prevailing
market prices and on prevailing market terms. For purposes of this Agreement,
the term “Related Party” shall mean as of any time: an executive officer or
director, 10% stockholder (including any executive officers or directors
thereof) or Affiliate of either Company at such time, any present or former
known spouse of any such executive officer, director or Affiliate of either
Company or any trust or other similar entity for the benefit of any of the
foregoing Persons.

(b) Schedule 4.10(b) sets forth a true and correct list of all contracts,
agreements or arrangements between either Company, on the one hand, and any of
their respective officers, directors, employees or agents or any Shareholder, on
the other hand, pursuant to which either Company has agreed to indemnify or hold
harmless any of such Persons.

(c) Except as set forth in Schedule 4.10(c), none of the Shareholders nor any of
their respective Affiliates, or any officer or director of any such Shareholder
or any Affiliate of such Shareholder, nor either Company owns, directly or
indirectly, any interest or has any investment or profit participation in a
corporation or other entity which is a competitor of or which otherwise,
directly or indirectly, does business with either Company, except ownership of
up to (but not more than) five percent (5%) of any class of the securities of
any Person (but may not otherwise participate in the activities of such Person)
if such securities are listed on any national or regional securities exchange or
have been registered under Section 12(g) of the Securities Exchange Act of 1934,
as amended, is permitted.

4.11 Litigation. Except as disclosed on Schedule 4.11, (i) there are no actions,
suits, claims, hearings, arbitrations, proceedings (public or private) or
governmental investigations that have been brought by or against any
Governmental Authority or any other Person (collectively, “Proceedings”) pending
or, to the Knowledge of the Companies, threatened, against or by either Company,
any Affiliate of either Company, the Business or the Shares or which seeks to
enjoin or rescind the Subject Transactions or that would be reasonably likely to
have a Material Adverse Effect; and (ii) there are no existing orders, judgments
or decrees of any Governmental Authority naming either Company or any
Shareholder as an affected party or otherwise affecting the Business or the
Shares nor, to the Knowledge of the Companies, has any such order, judgment or
decree been threatened.

4.12 Material Contracts.

(a) Schedule 4.12(a) sets forth a complete and correct list of all contracts to
which either Company is a party or by which either Company or any of its
properties or assets or the Shares

 

13



--------------------------------------------------------------------------------

are bound (collectively with the Employment Agreements (as defined in
Section 4.15(a), the “Scheduled Contracts”), and which:

(i) require or permit the other party thereto to require the payment or
incurrence of Liabilities by either Company subsequent to the date of this
Agreement of more than $75,000 individually;

(ii) relate to, are evidences of, or guarantees of, or provide security for,
Debt (whether incurred, assumed, guaranteed or secured by any asset);

(iii) are a license, sale, distribution, sales representative, commission,
marketing, agent, franchise, technical assistance or similar agreement relating
to or providing for the marketing and/or sale of products or services to which
either Company is a party or by which either of them are otherwise bound, except
any contract, agreement or understanding that is terminable by either Company
upon 120 days’ notice or less without the payment of any material penalty or
material termination fee;

(iv) are partnership, joint venture, teaming arrangements or similar contracts,
arrangements or agreements entered into by either Company that are currently in
effect;

(v) are agreements, arrangements, contracts or obligations of either Company
restricting the ability of either Company to compete with the Business;

(vi) are licenses or other agreements relating to the use of any material
Company Intellectual Property, except any of the foregoing related to the use of
computer software not specially designed for either Company;

(vii) are forms of all warranty agreements or product guarantees currently in
effect with respect to products sold or services rendered by either Company;

(viii) are leases providing for annual rentals of personal property of more than
$75,000, except for any lease that is terminable by either Company upon 120
days’ notice or less without the payment of any material penalty or material
termination fee;

(ix) evidence arrangements for the purchase of materials, supplies, goods,
services, equipment or other assets and provide for aggregate payments by either
Company of $75,000 or more, except for any arrangement that is terminable by
either Company upon 120 days’ notice or less without the payment of any material
penalty or material termination fee and any purchase orders for goods and
services entered into in the ordinary course of business;

(x) are employment contracts, agreements or understandings with an annual
Liability to either Company in excess of $75,000 or any indemnification
agreement or any other agreement, policy or plan relating to the terms and
conditions of employment, compensation, benefits, retention, severance,
severance pay, termination, termination pay or any other employment obligation
with respect to any employees; or

(xi) material to the operation of the Business or are not otherwise covered by
clauses (i) through (x) above, but the premature termination of which could
reasonably be expected to result in a Material Adverse Effect.

(b) The Companies have delivered or made available to the Buyer copies of all
written Contracts listed on Schedule 4.12(a). Neither of the Companies nor, to
the Knowledge of the Companies, any other party thereto, is in breach thereof or
default thereunder, or has given written notice of breach or default to any
other party thereunder, except for such breaches or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. Each such
Contract is in full force and effect and

 

14



--------------------------------------------------------------------------------

constitutes a legal, valid and binding obligation of the Company party thereto
(and, to the Knowledge of the Companies, each other party thereto), subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, neither Company has received any
written notice, whether written or oral, of termination or intention to
terminate from any other party to any such Contract. Except to the extent that
any Required Contractual Consents are not obtained, the consummation of the
Subject Transactions will not result in any Contract failing to continue in full
force and effect after the consummation of the Subject Transactions without
material penalty or other material adverse consequence.

4.13 Permits; Required Consents.

(a) Schedule 4.13(a) sets forth all material approvals, authorizations,
certificates, consents, licenses, orders and permits and other similar
authorizations of all Governmental Authorities (and all other Persons) necessary
for the operation of the Business in substantially the same manner as currently
operated or affecting or relating in any way to the Business (the “Permits”).
Except as set forth in Schedule 4.13(a), each Permit is valid and in full force
and effect in all material respects, and none of the Permits will be terminated
or become terminable or impaired in any material respect as a direct result of
the Subject Transactions. Each Company is in compliance in all material respects
with all terms required for the continued effectiveness of each such Permits,
and there is no pending or, to the Knowledge of the Companies, threatened,
revocation or involuntary non-renewal of any such Permit.

(b) Schedule 4.13(b) lists each governmental or other registration, filing,
application, notice, transfer, consent, approval, order, qualification and
waiver Known to the Companies to be required under Applicable Law to be obtained
by either Company or the Shareholders by virtue of the execution and delivery of
this Agreement, any Ancillary Agreement or the consummation of the Subject
Transactions to avoid the loss of any material Permit or otherwise (each, a
“Required Governmental Approval” and collectively with the Required Contractual
Consents, the “Required Consents”).

(c) All Required Governmental Approvals and Required Contractual Consents have
been obtained without condition and are in full force and in effect. No
Proceedings have been instituted or threatened by any Governmental Authority
with respect to any Required Governmental Approval as to which there is a
material risk of a determination that would terminate the effectiveness of, or
otherwise materially and adversely modify the terms of, any such Required
Governmental Approval. All conditions and requirements prescribed by Applicable
Law, any Required Contractual Consent or any Required Governmental Approval to
be satisfied on or prior to the Closing Date have been satisfied to the extent
necessary such that all such Required Contractual Consents and Required
Governmental Approvals are, and will remain, in full force and effect assuming
continued compliance with the terms thereof after the Closing.

4.14 Compliance with Applicable Laws. Except as set forth in Schedule 4.14,
neither Company has violated or infringed, or is in violation or infringement
of, any Applicable Law or any order, writ, injunction or decree of any
Governmental Authority. Except as set forth on Schedule 4.14, (i) neither
Company has received any outstanding or uncured written notice alleging any
violation of any such Applicable Law or directing either Company to take any
remedial action with respect to any such Applicable Law and (ii) to the
Knowledge of the Companies, there are no facts, events or conditions that may
constitute potential defaults or violations of any Applicable Law.

4.15 Employment Agreements; Change in Control; and Employee Benefits.

(a) Schedule 4.15(a) sets forth a complete and accurate list of all “employee
benefit plans” (as defined in Section 3(3) of ERISA), whether or not subject to
ERISA, and all other employment, bonus, stock option, stock purchase or other
equity-based, benefit, incentive compensation, profit sharing, savings,
retirement (including early retirement and supplemental retirement), disability,
insurance, vacation, incentive,

 

15



--------------------------------------------------------------------------------

deferred compensation, supplemental retirement (including termination
indemnities and seniority payments), severance, termination, retention, change
of control and other similar fringe, welfare or other employee benefit plans,
programs, agreement, contracts, policies or arrangements (whether or not in
writing) maintained or contributed to for the benefit of or relating to any
current or former employee or director of either Company or any other trade or
business (whether or not incorporated) which would be treated as a single
employer with either Company under Section 414 of the Code (an “ERISA
Affiliate”), or with respect to which either Company has any liability (together
the “Employee Plans”). With respect to each Employee Plan (as applicable), the
Companies have made available to the Buyer complete and accurate copies of
(i) the most recent two years’ annual reports on Form 5500, including all
schedules thereto; (ii) the most recent determination letter from the IRS for
any Employee Plan that is intended to qualify under Section 401(a) of the Code;
(iii) the plan documents and summary plan descriptions, or a written description
of the terms of any Employee Plan that is not in writing; (iv) any related trust
agreements, insurance contracts, insurance policies or other documents of any
funding arrangements; and (v) any written notices to or from the IRS or any
office or representative of the Department of Labor or any similar Governmental
Authority relating to any compliance issues in respect of any such Employee
Plan. No Employee Plan is (i) a “defined benefit plan” (as defined in
Section 414 of the Code), (ii) a “multiemployer plan” (as defined in
Section 3(37) of ERISA), (iii) a “multiple employer plan” (as defined in
Section 4063 or 4064 of ERISA) (in each case under clause (i), (ii) or
(iii) whether or not subject to ERISA) or (iv) subject to Section 302 of ERISA,
Section 412 of the Code or Title IV of ERISA.

(b) Except as set forth on Schedule 4.15(b), each Employee Plan has been
maintained, operated and administered in compliance with its terms and with all
applicable laws. All contributions, premiums and other payments required to be
made with respect to any Employee Plan have been timely made or accrued for
under applicable law and the terms of such Plan.

(c) No Employee Plan that is a non-qualified deferred compensation plan or
arrangement subject to Section 409A of the Code has been materially modified (as
defined under Section 409A of the Code) since October 3, 2004 and all such
non-qualified deferred compensation plans or arrangements have been operated and
administered in good faith compliance with Section 409A of the Code from the
period beginning January 1, 2005 through the date hereof.

(d) There are no legal proceedings pending or, to the Knowledge of the
Companies, threatened on behalf of or against any Employee Plan, the assets of
any trust under any Employee Plan, or the plan sponsor, plan administrator or
any fiduciary of any Employee Plan. To the Knowledge of the Shareholders, no
event has occurred and there currently exists no condition or set of
circumstances in connection with which either Company could be subject to any
liability (other than routine claims for benefits) under the terms of any
Employee Plan, ERISA, the Code or any other applicable law.

(e) No fiduciary or party in interest of any Employee Plan has participated in,
engaged in or been a party to any transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA, respectively. With respect to
any Employee Plan, (i) neither Company nor any of their ERISA Affiliates has had
asserted against it any claim for Taxes under Chapter 43 of Subtitle D of the
Code and Section 5000 of the Code, or for penalties under ERISA Section 502(c),
502(i) or 502 (l), nor, to the Knowledge of the Companies, is there a basis for
any such claim, and (ii) no officer, director or employee of either Company has
committed a breach of any fiduciary responsibility or obligation imposed by
Title I of ERISA.

(f) No Employee Plan that is a “welfare benefit plan” within the meaning of
Section 3(1) of ERISA provides benefits to former employees of either Company or
their ERISA Affiliates, other than pursuant to Section 4980B of the Code or any
similar state Law. Each Company and their ERISA Affiliates have complied in all
material respects with the provisions of Part 6 of Title I of ERISA and
Sections 4980B, 9801, 9802, 9811 and 9812 of the Code.

(g) Each Employee Plan intended to be qualified under Section 401(a) of the
Code, and each trust intended to be exempt under Section 501(a) of the Code, has
been determined to be so qualified or

 

16



--------------------------------------------------------------------------------

exempt by the IRS, and since the date of each most recent determination, there
has been no event, condition or circumstance that has adversely affected or is
reasonably likely to adversely affect such qualified status.

(h) Neither the execution or delivery of this Agreement nor the consummation of
the Subject Transactions will, either alone or in conjunction with any other
event, (i) result in any payment or benefit becoming due or payable, or required
to be provided, to any director, employee or independent contractor of either
Company, (ii) increase the amount or value of any benefit or compensation
otherwise payable or required to be provided to any such director, employee or
independent contractor, (iii) result in the acceleration of the time of payment,
vesting or funding of any such benefit or compensation or (iv) result in any
“excess parachute payment” within the meaning of Section 280G of the Code. Each
Company has taken all necessary steps to ensure that the receipt of any
compensation, benefit or amounts that may be deemed to result in an “excess
parachute payment” (within the meaning of Section 280G(b) of the Code) to each
person who is a “disqualified individual” with respect to each such Company,
within the meaning of Section 280G(c) of the Code, has been approved by
stockholders in accordance with Section 280G(b)(5)(A)(ii) of the Code, or that
such approval is not required because of the exemption under
Section 280G(b)(5)(A)(i) of the Code.

(i) In accordance with Applicable Law, each Employee Plan can be amended or
terminated at any time, without consent from any other party and without
liability other than for benefits accrued as of the date of such amendment or
termination (other than charges incurred as a result of such termination).

4.16 Labor and Employment Matters.

(a) Except as set forth on Schedule 4.16(a), no collective bargaining agreement
exists that is binding on either Company and, except as described on Schedule
4.16(a), no petition has been filed or proceedings instituted by an employee or
group of employees with any labor relations board seeking recognition of a
bargaining representative. Schedule 4.16(a) describes any organizational effort
that, to the Knowledge of the Companies, is currently being made or threatened
or has been made since January 1, 2003 by or on behalf of any labor union to
organize any employees of either Company.

(b) Except as set forth on Schedule 4.16(b), (i) there is no labor strike, slow
down or stoppage pending or, to the Knowledge of the Companies, threatened,
against or directly affecting either Company, (ii) no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is
pending, and, to the Knowledge of the Companies, no claims therefor exist, and
(iii) neither Company nor any of their Affiliates has received any written
notice or has any Knowledge of any threatened labor or employment dispute,
controversy or grievance or any other unfair labor practice proceeding or breach
of contract claim or action with respect to claims of, or obligations to, any
employee or group of employees of either Company.

4.17 Intellectual Property.

(a) “Company Intellectual Property” means all United States and foreign patents
(including without limitation, continuations, continuations-in-part, reissues
and extensions thereof), applications for patent (including without limitation
divisional thereof), copyrights (including without limitation all renewals and
extensions thereof), registrations and applications for registration of
copyright, registered and unregistered designs, Trademarks, registrations and
applications for registration of Trademarks, Trade Secrets, works of authorship,
inventions, software, domain names and all other intellectual property or
similar rights or materials that are owned or used by or licensed to one or both
of Consulting or Limited or any Affiliate thereof including, but not limited to,
either Shareholder, or that relate to the business of one or both of Consulting
or Limited or any Affiliate thereof, including the Business; provided, however,
that “Company Intellectual Property” does not include intellectual property or
similar rights or materials that are owned by either or both of the Shareholders
and that otherwise (i) are not licensed to either Consulting or Limited or any
Affiliate thereof and (ii) are not used or held for use in, and do not otherwise
relate to, the Business.

 

17



--------------------------------------------------------------------------------

(b) “Owned Intellectual Property” means all Company Intellectual Property that
is owned by one or both of Consulting or Limited or either of the Shareholders
and used in the Business; provided, however, that “Owned Intellectual Property”
does not include those portions of the rights in certain works of authorship
that are owned by co-authors of the Shareholders and specified in Schedule
4.17(e). The “Assets” means all Company Intellectual Property that is owned (in
whole or in part) by one or both of the Shareholders or in which one or both of
the Shareholders have any rights including without limitation all Company
Intellectual Property that is licensed by one or both Shareholders, from a third
party, together with any right to receive royalties, fees or other payment in
respect of any use or exploitation thereof.

(c) “Trade Secrets” means all trade secrets, know-how, and other confidential or
proprietary information or materials, including, without limitation, designs,
concepts, drawings, ideas, specifications, techniques, discoveries, models,
data, source code, object code, documentation, diagrams, flow charts, research,
development, processes, procedures, new product or new technology information,
marketing techniques and materials, marketing plans, timetables, strategies and
development plans (including prospective trade names or trademarks), customer
names and other information related to customers, employee information, pricing
policies, and financial information, in each case that derives economic value
(actual or potential) from not being generally known to other Persons who can
obtain economic value from its disclosure or use.

(d) “Trademarks” means trademarks, trade names, service marks, logos, brands,
and other designations of source, origin, endorsement, certification or
sponsorship.

(e) Schedule 4.17(e) sets forth a complete and correct list of all patents,
applications for patents, material unregistered Trademarks, Trademark
registrations, applications for any such registrations, registered copyrights,
applications for any such registrations, and material unregistered copyrights
that are included in the Owned Intellectual Property. Except for the right,
title and interest owned by the Shareholders’ co-authors to certain Owned
Intellectual Property as specified in Schedule 4.17(e), the Companies and the
Shareholders own all right, title and interest in and to the Company
Intellectual Property designated as “Owned Intellectual Property” on such
Schedule and all other material Company Intellectual Property other than Company
Intellectual Property licensed to either Company under an Intellectual Property
Agreement free and clear of any claims, liens or encumbrances, and neither
Company nor either Shareholder nor any Affiliate thereof has received any notice
or claim asserting that any third party holds title or that exist any claims,
liens or encumbrances with respect to a Company’s or Shareholder’s title to the
Company Intellectual Property, except for any oral claim that could not
reasonably be expected to result in the assertion of a material claim with
respect to the Company Intellectual Property and the claims of the Shareholders’
co-authors to certain Owned Intellectual Property as specified in Schedule
4.17(e). The Companies have the perpetual, irrevocable right to use and
otherwise exploit all of the Company Intellectual Property to conduct the
Business as it has been conducted, as it is now being conducted, and as it is
reasonably anticipated to be conducted, free and clear of any right, claim or
encumbrance of any third party (subject, in the case of Company Intellectual
Property that is licensed to either Company, to termination or expiration of
licenses thereof in accordance with the terms of the applicable license
agreement including, without limitation, those agreements among Limited, the
Shareholders and co-authors of the Shareholders set forth in Schedule 4.17(e)).
Without limiting the generality of the foregoing, no Company Intellectual
Property is subject to any outstanding order, judgment, decree or stipulation
restricting the use or other exploitation thereof. The Company Intellectual
Property is sufficient for the conduct of the Business as it is currently
conducted and as it is currently anticipated to be conducted. All employees,
contractors and others involved in the development or creation of any material
Company Intellectual Property have executed valid and enforceable written
agreements assigning all rights in such Company Intellectual Property to one or
both of the Companies or to the Shareholders.

(f) All of the Owned Intellectual Property is valid and enforceable; there exist
no facts or circumstances that could reasonably be expected to render any of the
Owned Intellectual Property invalid or unenforceable; to the Company’s and
Shareholders’ best Knowledge, except as specified in Schedule 4.17(f), no third
party has made any assertion, claim or allegation that any of the Owned
Intellectual Property is invalid or unenforceable or contesting the ownership
thereof and of all rights therein; and no action or

 

18



--------------------------------------------------------------------------------

omission of either Company or either Shareholder or any Affiliate or any of
their respective predecessors-in-interest with respect to any of the Owned
Intellectual Property (including, without limitation, any failure to use and
enforce any Owned Intellectual Property appropriately or any misuse thereof)
could reasonably support any such assertion, claim or allegation. Neither
Company nor the Shareholders nor any Affiliate nor any of their respective
predecessors-in-interest with respect to any of the Owned Intellectual Property
has failed to file on a timely basis any documents with or pay any fee to any
Governmental Authority (including the United States Patent and Trademark Office
and the United States Copyright Office) necessary to maintain or protect the
Owned Intellectual Property.

(g) Schedule 4.17(g) describes all currently effective agreements pursuant to
which either Company or either Shareholder or any Affiliate thereof (i) granted
or received any right, claim or interest relating to any Company Intellectual
Property (other than agreements pursuant to which either Company is the licensee
of off-the-shelf, commercially available software for use on personal computers
that has been licensed for an aggregate license fee that does not and will not
exceed Five Thousand Dollars ($5,000) (“OTS Software”)) or (ii) provided or
received (or agreed to provide or receive) services relating to any Company
Intellectual Property other than standard maintenance and support arrangements
relating to OTS Software licensed to either Company (collectively, the
“Intellectual Property Agreements”). All of the Intellectual Property Agreements
are valid and enforceable in accordance with their terms; no rights or
obligations under any of the Intellectual Property Agreements shall be affected
by the transactions contemplated hereunder; none of the transactions
contemplated hereunder shall give rise to any breach of or otherwise conflict
with any Intellectual Property Agreement; except as specified in Schedule
4.17(g), all of the Intellectual Property Agreements to which either Shareholder
is a party (a “Shareholder Intellectual Property Agreement”) may be assigned by
such Shareholder in connection with and as contemplated under this Agreement;
and no third party has made any claims, assertions or allegations that any
Intellectual Property Agreement is not valid and enforceable in accordance with
its terms, that any rights or obligations thereunder would or might be affected
by the transactions contemplated hereunder, that the transactions contemplated
hereunder shall give rise to any breach of or otherwise conflict with any
Intellectual Property Agreement, or, except as specified in Schedule 4.17(g),
that any of the Shareholder Intellectual Property Agreements may not be assigned
in connection with and as contemplated under this Agreement. Neither Company nor
either Shareholder has at any time committed any, and is not currently in,
material breach or violation of any Intellectual Property Agreement and, to the
Companies’ and the Shareholders’ Knowledge, no other party to any Intellectual
Property Agreement has at any time committed any, or is currently in, breach or
violation thereof. There are no disputes, allegations or claims made or, to the
Companies’ and the Shareholders’ Knowledge, threatened with respect to any of
the Intellectual Property Agreements. None of the software products sold or
distributed by either Company incorporates or is shipped with any software that
is licensed under any “open source” agreement (as that term is defined by the
Open Source Initiative) or other agreement that includes any provisions that
would require either Company to distribute or make reasonably available source
code for such software or derivative works based on such software as a condition
to the distribution of object code copies thereof or that require that licensees
of such software be provided the right to modify such software and further
distribute such software and modifications. Neither Company nor any Affiliate
nor either Shareholder has received written notice or has any Knowledge that any
party to any Intellectual Property Agreement intends to cancel, terminate or
refuse to renew such Intellectual Property Agreement or to exercise or decline
to exercise any option or right thereunder.

(h) Each Company and the Shareholders have each taken all reasonable steps to
protect the confidentiality of information that constituted or constitutes a
Trade Secret of such Company or such Shareholder. Without limiting the
generality of the foregoing, except as provided in Schedule 4.17(h), no source
code for any software owned, distributed or otherwise marketed by either Company
or the Shareholders or used by either Company to provide products or services to
its customers has been disclosed to any third party or placed in any escrow or
similar arrangement. Schedule 4.17(h) sets forth all known bugs or errors with
respect to any such software (other than routine bugs and errors that will be
timely corrected in the ordinary course of either Company’s maintenance and
support activities without breach of any warranty or support obligation of such
Company), including any failure of any such software substantially to conform to
any specifications or documentation therefor. No software owned, distributed or
otherwise marketed by either Company includes any viruses, Trojan Horses, worms
or other malicious code or any disabling code or device

 

19



--------------------------------------------------------------------------------

and, to the Companies’ and the Shareholders’ Knowledge, based on the regular use
of current versions (and updates thereto) of commercially available software
designed to detect viruses, Trojan Horses, worms, malicious code, or disabling
code or devices no software used by either Company includes any viruses, Trojan
Horses, worms or other malicious code or disabling code or device.

(i) To the Companies’ and the Shareholders’ Knowledge, no third party has
infringed, violated or misappropriated or is currently infringing, violating or
misappropriating any of the Owned Intellectual Property. Neither Company nor the
Business of the Companies nor any of the Companies’ products or services has
infringed, violated or misappropriated or is currently infringing, violating or
misappropriating any copyright, patent, Trademark, Trade Secret, right of
privacy, right of publicity or other proprietary right of any third party. No
third party has filed any action or made any claim, threat, offer of license, or
other communication alleging any such infringement. Further, neither Company has
agreed to indemnify any third party against claims of infringement or
misappropriation except pursuant to the Intellectual Property Agreements
disclosed hereunder. No (i) product, technology, service or publication of the
Company, (ii) material published or distributed by the Company or (iii) conduct
or statement of the Company, in each case, defames any person, constitutes false
advertising or otherwise violates any law or regulation in any material respect.

(j) All products marketed by either Company or any Affiliate include all patent,
trademark and copyright notices required by federal law.

(k) Except as set forth in Schedule 4.17(k), all assignments to or purchases by
either Company, either Shareholder or any Affiliate of any registered copyright,
patent or registered Trademark and all exclusive licenses to either Company or
either Shareholder or any Affiliate under any registered copyright or registered
Trademark have been duly and validly recorded by recordation with the Unites
States Patent and Trademark Office, United States Copyright Office, or the
corresponding foreign agency or entity, as appropriate, and all registered
copyrights relating to any such recordation have been duly and validly
registered, such that no purported subsequent transferee or exclusive licensee
of the assignor or the licensor of such registered copyright, patent or
registered Trademark (other than a transferee receiving rights from either
Company or its Affiliates or their respective successors-in-interest) would have
any rights therein.

(l) No Trademark registration or application for registration of Trademark
included in the Owned Intellectual Property has been or is now involved in any
opposition or cancellation proceeding in the United States or any corresponding
foreign proceeding and, to the best knowledge of the Companies and the
Shareholders, no such proceeding is or has been threatened with respect to any
of such Trademark registration or application. There are no patents or patent
applications included in the Owned Intellectual Property.

(m) A privacy statement (the “Privacy Statement”) regarding the collection,
retention, use and distribution of the personal information of individuals,
including, without limitation, from visitors to any website of either Company is
posted and is accessible to individuals at all times on each such website.
Schedule 4.17(m) sets forth all versions of the Privacy Statement and the dates
during which such versions were posted on such website. Except as set forth on
Schedule 4.17(m), such Privacy Statement is materially accurate and consistent
with the Companies’ actual practices with respect to the security, collection,
retention, use and disclosure of individuals’ personal information. Each Company
complies with the Privacy Statements as applicable to any given set of personal
information collected from individuals in all material respects. Each Company
has technological and procedural measures in place to protect personal
information collected from individuals against loss, theft and unauthorized
access or disclosure and there have been no security breaches or instances of
compromised personal information collected from individuals. Neither Company
knowingly collects information from or targets children under the age of
thirteen. Neither Company sells, rents or otherwise makes available to third
parties any personal information submitted by individuals. Other than as
constrained by the Privacy Statement and by applicable laws and regulations,
neither Company is restricted in its use and/or distribution of personal
information collected thereby.

 

20



--------------------------------------------------------------------------------

(n) No funding, facilities or resources of any Governmental Authority or
university or other third party was used in the development or creation of any
Company Intellectual Property that is owned, in whole or in party, by either
Company or other Shareholder. No current or former director, officer, employee,
consultant or contractor of either Company who was involved in, or who
contributed to, the creation or development of any Company Intellectual Property
has performed services for any Governmental Authority, university, college or
other educational institution or research center during a period of time during
which such director, officer, employee, consultant or contractor was also
performing services for either Company.

(o) The books and records of the Companies and any other embodiments and
documentation of the Company Intellectual Property are accurate and are
sufficient to enable the Companies to fully exercise and exploit the Company
Intellectual Property.

(p) The Companies’ technology systems and infrastructure, including without
limitation middleware, servers, workstations, routers, and all other information
technology software or equipment used by or for either Company, are adequate for
the conduct of the respective businesses of each Company as currently conducted
and contemplated to be conducted.

4.18 Advisory Fees. Except as set forth on Schedule 4.18, there is no investment
banker, broker, finder or other intermediary or advisor that has been retained
by or is authorized to act on behalf of either Company or any Shareholder who is
entitled to any fee, commission or reimbursement of expenses from either Company
or the Buyer or any of their respective Affiliates upon consummation of the
Subject Transactions or otherwise.

4.19 Environmental Compliance.

(a) Except as disclosed in Schedule 4.19(a), each Company has obtained all
approvals, authorizations, certificates, consents, licenses and permits or other
similar authorizations of all Governmental Authorities, or from any other
Person, that are required under any Environmental Law. Schedule 4.19(a) sets
forth all material permits, licenses and other authorizations issued under any
Environmental Law relating to such Company or the Business.

(b) Except as set forth in Schedule 4.19(b), each Company is and, for the last
ten years, has been in material compliance with all Environmental Laws,
including all limitations, restrictions, conditions, standards, requirements,
schedules, permits and timetables required or imposed under all Environmental
Laws.

(c) Neither Company has received any written or, to the Knowledge of the
Companies, oral notice, claim, subpoena, information request, or summons, or
been threatened orally or in writing with any notice, claim, subpoena,
information request, or summons, from any Person alleging: (a) any Environmental
Liability relating to either Company; or (b) any violation by either Company of
any Environmental Law.

(d) Except as set forth on Schedule 4.19(d), neither Company nor any of their
respective predecessors in interest: (i) have ever manufactured, produced,
repaired, installed, sold, conveyed or otherwise put into the stream of commerce
any product, merchandise, manufactured good, part, component or other item
comprised of or containing asbestos; or (ii) have been the subject of any claims
or litigation arising out the alleged exposure to any Hazardous Substances.

(e) The Companies have delivered to Buyer all environmental documents, studies
and reports, if any, relating to: (i) any facilities or real property ever
owned, operated or leased by either Company; or (ii) any Environmental Liability
of either Company.

 

21



--------------------------------------------------------------------------------

4.20 Insurance. Schedule 4.20 sets forth a complete and correct list of all
policies of fire, liability, product liability, workmen’s compensation and other
insurance held by or on behalf of either Company. Such policies are in full
force and effect and all premiums due and payable thereon have been paid. Such
policies insure each Company against all risks of a character and in such
amounts as are usually insured against by similarly situated companies in the
same or similar businesses. Neither Company has received any written notice of
cancellation or non-renewal of, or, since January 1, 2003, any material increase
of premiums with respect to, any of such insurance policies. To the Knowledge of
the Companies, there are no material claims by either Company under any of such
policies relating to the Business, assets or properties of the Companies as to
which any insurance company is denying liability or defending under a
reservation of rights or similar clause.

4.21 Tax Matters.

(a) Except as set forth on Schedule 4.21(a), each Company in a timely manner has
filed all Tax Returns required to be filed. All such Tax Returns are true,
correct, and complete. Each Company is and has been in compliance in all
material respects with all applicable laws pertaining to Taxes, including all
Applicable Laws relating to record retention.

(b) Each Company has timely paid all Taxes required to have been paid and has
adequately provided in the applicable 2005 Balance Sheet for all Taxes (whether
or not shown on any Tax Return) that have accrued but are not yet due or payable
as of the date of the 2005 Balance Sheet. The provisions for Taxes currently
payable on the date of the 2005 Balance Sheet are at least equal, as of the date
thereof, to all unpaid Taxes of each Company whether or not disputed. Neither
Company has, and neither Company will have, accrued liability for Taxes in
respect of taxable periods or portions thereof following the date of the 2005
Balance Sheet and ending on or before the Closing Date other than Taxes incurred
in the ordinary course of business.

(c) Except as set forth on Schedule 4.21(c), neither Company is a party to any
action by any taxing authority, nor has it received any written notice of any
pending or threatened action by any taxing authority. To the Knowledge of the
Companies, no such action is being contemplated by any taxing authority. No
claim has been made by any taxing authority in any jurisdiction where either
Company does not file Tax Returns that it is or may be subject to Tax by that
jurisdiction. No extensions or waivers of statutes of limitations with respect
to any Tax Returns have been given by or requested from either Company. There
are no liens for Taxes upon the assets of either Company, other than Taxes for
the current period that are not yet due or payable.

(d) Neither Shareholder is a “foreign person” as that term is used in § 1.1445-2
of the United States Treasury Regulations promulgated under the Code. Neither
Company is, and neither Company has at any time been, a United States real
property holding corporation (a “USRPHC”) within the meaning of Section 897 of
the Code.

(e) Neither Company is a party to or bound by any tax indemnity, tax sharing or
tax allocation agreement, or any closing agreement pursuant to Section 7121 of
the Code or any predecessor provision thereof, or any similar provision of state
or local law or offer in compromise with any taxing authority.

(f) Neither Company has been a member of an affiliated group of corporations,
within the meaning of Section 1504 of the Code, or a member of a combined,
consolidated or unitary group for state, local or foreign Tax purposes. Neither
Company has any liability for Taxes of any Person other than either Company as a
result of (i) transferee liability, (ii) being a member of an affiliated,
consolidated, combined or unitary group for any period or otherwise through
operation of law or (iii) any tax sharing, tax indemnity or tax allocation
agreement or any other express or implied agreement.

 

22



--------------------------------------------------------------------------------

(g) Neither Company will be required to include for federal or state Income Tax
purposes any item of income in, or exclude any item of deduction from, taxable
income for any taxable period ending after the Closing Date as a result of any
(A) change in method of tax accounting for a taxable period ending on or prior
to the Closing Date, (B) closing agreement as described in Section 7121 of the
Code (or any corresponding or similar provision of state, local, or foreign
Income Tax law) executed on or prior to the Closing Date, (C) installment sale
or open transaction disposition made on or prior to the Closing Date, or
(D) prepaid amount received on or prior to the Closing Date.

(h) Neither Company has (i) consented at any time under former Section 341(f)(1)
of the Code to have the provisions of former Section 341(f)(2) of the Code apply
to any disposition of any assets; (ii) agreed, or is required, to make any
adjustment under Section 481(a) of the Code by reason of a change in accounting
method; (iii) made an election, or is required, to treat any asset as owned by
another person pursuant to the provisions of former Section 168(f) of the Code
or as tax-exempt bond financed property or tax-exempt use property within the
meaning of Section 168 of the Code; (iv) acquired or owns any assets that
directly or indirectly secure any debt the interest on which is tax exempt under
Section 103(a) of the Code; (v) distributed the stock of any corporation or had
its stock distributed by another person in a transaction satisfying or intending
to satisfy the requirements of Section 355 of the Code; or (vii) made any of the
foregoing elections or is required to apply any of the foregoing rules under any
comparable foreign, state or local Tax provision.

(i) Each Company has filed a valid election under Section 1362 of the Code to be
treated as an “S corporation” within the meaning of Section 1361 of the Code and
also timely filed (or otherwise have in effect) a corresponding valid election
for all applicable state Income Tax purposes. Such elections have been, and have
remained, in effect at all times since July 1, 1999, with respect to Limited,
and at all times during the existence of Consulting (i.e. since February 3,
1999), until the Closing Date, and will remain in full force and effect for such
purposes as of the Closing. Except for actions in connection with this
Agreement, neither Company nor any other person has taken or failed to take any
action, nor has any event occurred, that could result in the revocation or
termination of any of such elections at any time. Consulting has not been, and
will not be, subject to any Tax under Section 1374 of the Code. Limited has not
incurred any Tax under Section 1374 of the Code, and will not be subject to any
Tax under Section 1374 of the Code by virtue of the transactions contemplated by
this Agreement so long as a 338(h)(10) election is not made. Neither Company
has, in the past 10 years, (A) acquired assets from another corporation in a
transaction in which the tax basis for the acquired assets was determined, in
whole or in part, by reference to the tax basis of the acquired assets in the
hands of the transferor or (B) acquired the stock of any corporation which is a
qualified Subchapter S subsidiary.

(j) Except as set forth on Schedule 4.21(c), to the extent a breach or
inaccuracy of any of the following could result in a liability of the Buyer to
any person or Governmental Authority, whether as a result of applicable law,
contract or otherwise: (a) all Tax Returns required to be filed by the
Shareholders or relating to the Assets have been timely filed, and there have
been paid all Taxes due with respect to such Tax Returns; and (b) the
Shareholders have received no written notice of any examinations or audits
pending or any unresolved examinations or audit issues with respect to
Shareholders’ Tax Returns. There are no liens for Taxes upon the Assets.

4.22 Customers. Since January 1, 2004, there has not been any Material Adverse
Effect in the business relationship of either Company with any of either
Company’s top ten (10) customers (ranked by dollar volume of sales) for the year
ended December 31, 2005. Schedule 4.22 sets forth a complete and correct list of
each such customer and the approximate dollar volume of sales to each such
customer. Since January 1, 2004, neither Company has received any written notice
from any customer listed on Schedule 4.22 that it intends to terminate, cancel
or materially alter its contract or business relationship with such Company,
and, to the Knowledge of the Companies, no such customer currently intends such
termination, cancellation or alteration.

4.23 Suppliers. Since January 1, 2004, there has not been any Material Adverse
Effect in the business relationship of either Company with any of such Company’s
top ten (10) suppliers (ranked by

 

23



--------------------------------------------------------------------------------

dollar volume of purchases) for the year ended December 31, 2005. Schedule 4.23
sets forth a complete and correct list of each such supplier and the dollar
volume of purchases from each such supplier. Since January 1, 2005, neither
Company has received any written notice from any supplier listed on Schedule
4.23 that it intends to terminate, cancel or materially alter its contract or
business relationship with such Company, and, to the Knowledge of the Companies,
no such supplier currently intends such termination, cancellation or alteration.

4.24 Warranties. Except as set forth on Schedule 4.24, there are no material
claims pending or, to the Knowledge of the Companies, threatened against either
Company with respect to any product alleged to have been manufactured,
distributed or sold by either Company or any of its Subsidiaries to others, and
alleged to have been defective or improperly designed or manufactured or in
breach of any express or implied product warranty, except to the extent
reflected or reserved for in the Financial Statements, and, to the Knowledge of
the Companies, there is no reasonable basis for any such suit, inquiry, action,
proceeding, investigation or claim. To the Knowledge of the Companies, there
exists no latent defect in the design or manufacture of any of the products of
either Company. The Companies have heretofore delivered to the Buyer copies of
the Contracts and other documents describing terms and conditions of sale or
lease of the products and services of the Companies (containing applicable
guaranty, warranty and indemnity provisions) and other than such terms and
conditions, there are no express product or service warranties relating to the
businesses of either Company enforceable against such Company.

4.25 Bank Accounts. Schedule 4.25 sets forth a complete and correct list of
(a) each bank, deposit, lock-box or cash collection, management or other
account, of each Company, including the title and number of the account and the
financial or other institution at which such account is located and (b) the
names of all persons authorized to draw on each such account or to have access
to any such safe deposit or lock-box facility.

4.26 Prohibited Lists. Neither Company nor, to the Knowledge of the Companies,
any director, officer, employee or Shareholder of either Company is identified
on any of the following documents: (i) the Office of Foreign Assets Control of
the United States Department of the Treasury list of “Specially Designated
Nationals and Blocked Persons” (“SDNs”); (ii) the Bureau of Industry and
Security of the United States Department of Commerce “Denied Persons List,”
“Entity List” or “Unverified List”; (iii) the Office of Defense Trade Controls
of the United States Department of State “List of Debarred Parties”; (iv) the
Financial Sanctions Unit of the Bank of England “Consolidated List”; (v) the
Solicitor General of Canada’s “Anti-Terrorism Act Listed Entities”; (vi) the
Australian Department of Foreign Affairs and Trade “Charter of the United
Nations (Anti-terrorism – Persons and Entities) List”; (vii) the United Nations
Security Council Counter-Terrorism Committee “Consolidated List”; or
(viii) European Union Commission Regulation No. 1996/2001 of October 11, 2001.

4.27 Representations Complete. To the Knowledge of the Shareholders, none of the
representations or warranties made by either Company or the Shareholders in this
Agreement or any of the Ancillary Agreements, and none of the statements made in
any Schedules or certificates required to be furnished by either Company or the
Shareholders pursuant to this Agreement or any Ancillary Agreement, contains, or
will contain at the Closing Date, any untrue statement of a material fact.

 

24



--------------------------------------------------------------------------------

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

As an inducement to each Company and Shareholders to enter into this Agreement
and to consummate the Subject Transactions, Buyer represents and warrants as of
the date of this Agreement and as of the Closing Date, to the Companies and
Shareholders as follows:

5.01 Organization and Existence. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all corporate power and authority to enter into this Agreement and
consummate the Subject Transactions. Buyer is duly qualified to do business as a
foreign corporation in each jurisdiction where the character of the property
owned or leased by it or the nature of its activities makes such qualification
necessary to carry on its business as now conducted, except for those
jurisdictions where in the aggregate the failure to be so qualified is not, and
is not reasonably expected to become, material.

5.02 Corporate Authorization. The execution, delivery and performance by Buyer
of this Agreement, any Ancillary Agreement to which it will be a party as of the
Closing, the performance of its obligations hereunder and thereunder and the
consummation the Subject Transactions in accordance with the terms hereof are
within the corporate powers of Buyer and have been duly authorized by all
necessary corporate action on the part of Buyer. This Agreement constitutes a
legal, valid and binding agreement of Buyer, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (whether considered in
proceedings at law or in equity).

5.03 Buyer Governmental Authorization. The execution, delivery and performance
by the Buyer of this Agreement and any Ancillary Agreement to which it will be a
party as of the Closing Date, the performance of its obligations hereunder and
thereunder and the consummation of the Subject Transactions in accordance with
the terms hereof require no action by, consent or approval of, or filing with,
any Governmental Authority other than the actions, consents, approvals or
filings, if any, set forth on Schedule 5.03 hereto and any actions, consents,
approvals or filings otherwise expressly referred to in this Agreement.

5.04 Non-Contravention. The execution, delivery and performance by the Buyer of
this Agreement and any Ancillary Agreement to which it will be a party as of the
Closing Date, the performance of its obligations hereunder and thereunder and
the consummation of the Subject Transactions in accordance with the terms hereof
does not and will not (a) contravene or conflict with the Buyer’s Certificate of
Incorporation or Bylaws, (b) contravene or constitute a default under any
material agreement to which Buyer is a party, or (c) assuming compliance with
the matters referred to in Section 5.03, contravene or conflict with or
constitute a violation of any provision of any Applicable Law binding upon or
applicable to the Buyer.

5.05 Litigation. There is no Proceeding pending against, or to the knowledge of
the Buyer, threatened against or affecting, the Buyer before any court or
arbitrator or any governmental body, agency or official that challenges or seeks
to prevent, enjoin, alter or materially delay the Subject Transactions.

5.06 Private Placement; State of Residence; Investment Intent. The Buyer
acknowledges that the Shareholders and the Companies have made available to the
Buyer prior to the execution of this Agreement the opportunity to ask questions
and receive answers concerning the terms and conditions of the sale of
securities contemplated by this Agreement and to obtain any additional
information as may be necessary to verify the accuracy of information furnished
to Buyer, and that the Buyer has such knowledge and experience in financial and
business matters that Buyer is capable of evaluating the merits and risks of the
investment to be made pursuant to this Agreement. The Shares being acquired by
Buyer for the account of Buyer, and not with the view to, or for resale in
connection with, any distribution or public offering thereof. The Buyer
acknowledges that the Shares have not been registered under the Securities Act
or any state securities laws by reason of their contemplated transfer in a
transaction exempt from the registration and prospectus delivery requirements of
the Act and applicable state securities laws, and that the reliance of the
Shareholders upon these exemptions is predicated in part upon the
representations by the Buyer in this Agreement.

5.07 Independent Investigation. The Buyer acknowledges that (a) it has had
access to the officers, employees, assets, operations, books, records, and files
of the Shareholders and Companies to evaluate

 

25



--------------------------------------------------------------------------------

its investment in, and purchase of, the Shares and Assets and (b) in making the
decision to enter into this Agreement and consummate the transactions
contemplated hereby, Buyer has relied generally on its independent investigation
and specifically upon the express representations, warranties, covenants and
agreements set forth in, or permitted by, this Agreement. Accordingly, Buyer
acknowledges that, except as expressly set forth herein, Shareholders have not
made, and hereby expressly disclaim, any projections, representation or
warranty, express, implied, at common law, by statute, or otherwise relating to
the Companies, Shares, Assets and the Business, including any representation or
warranty regarding any information, data, or other materials (written or oral)
furnished to Buyer by or on behalf of Shareholders or the Companies, and that
all interpretations to the contrary shall have no force or effect.

ARTICLE VI

COVENANTS OF SHAREHOLDERS AND THE COMPANIES

6.01 Compliance with Terms of Required Governmental Approvals and Required
Contractual Consents. On and after the Closing Date, each Company and each
Shareholder shall comply at their own expense with all conditions and
requirements applicable to any of them set forth in (a) each Required
Governmental Approval to the extent necessary such that all such Required
Governmental Approvals will remain in full force and effect assuming continued
compliance with the terms thereof by Buyer and (b) each Required Contractual
Consent to the extent necessary such that all such Required Contractual Consents
will remain effective and enforceable against the Persons giving such Required
Contractual Consents assuming continued compliance with the terms thereof by
Buyer.

6.02 Transaction Expenses.

(a) Except as otherwise specifically provided in this Agreement, (i) the
Companies shall bear all Company Transaction Expenses, (ii) the Buyer shall bear
all Buyer Transaction Expenses and (iii) each Shareholder shall bear its
respective fees, costs and expenses incurred by such Shareholder relating to the
Subject Transactions (whether incurred prior to or after the date hereof),
including fees and disbursements of counsel, financial advisors, consultants,
accountants, actuaries and other advisors. Each Shareholder shall indemnify and
hold harmless the Buyer and the Companies for any and all such fees, costs and
expenses incurred by such Shareholder relating to the Subject Transactions
(whether incurred prior to or after the date hereof) to the extent that such do
not constitute Company Transaction Expenses.

(b) The Shareholders and the Companies shall have caused all of the Company
Transaction Expenses to be paid on or prior to the Closing Date, and the
Shareholders shall, severally in proportion to their respective Pro Rata
Portions, indemnify the Buyer and the Companies for any Company Transaction
Expenses that remain unpaid after the Closing.

 

26



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS OF ALL PARTIES

The parties hereto agree that:

7.01 Further Assurances. The Buyer, the Companies and Shareholders shall execute
and deliver such other documents, certificates, agreements and other writings
and shall take such other actions as may be reasonably necessary or desirable
(including, without limitation, obtaining the Required Consents and making
necessary filings with all Governmental Authorities), in order to consummate or
implement expeditiously the Subject Transactions. Notwithstanding the foregoing,
no party hereto shall have any obligation to expend any funds or to incur any
other obligation in connection with the consummation of the Subject Transactions
other than normal out-of-pocket expenses (such as fees and expenses of counsel
and accountants) reasonably necessary to consummate such transactions.

7.02 Confidentiality; Public Announcements. The parties hereto shall use their
best efforts to keep this Agreement and the execution and terms hereof
confidential, and shall consult with each other before issuing any press release
or making any public statement with respect to this Agreement or the Subject
Transactions. Either party may, however, disclose such matters to its directors,
officers, executive employees and professional advisors and those of prospective
financing sources to such extent as may be reasonable for the negotiation,
execution and consummation of this Agreement. Each party shall keep confidential
all information concerning the other obtained pursuant to this Agreement and
shall not use such information except in connection with the Subject
Transactions. The foregoing obligations of confidentiality in this Section 7.02
do not pertain to the disclosure of information which is generally available to
the public, is required to be disclosed by any court or either party discloses,
upon advice of counsel, in order to comply with Applicable Law. The parties
hereto recognize and agree that in the event of a breach by a party of this
Section 7.02, money damages would not be an adequate remedy to the injured party
for such breach and, even if money damages were adequate, it would be impossible
to ascertain or measure with any degree of accuracy the damages sustained by
such injured party therefrom. Accordingly, if there should be a breach or
threatened breach by a party of the provisions of this Section 7.02, the injured
party shall be entitled to an injunction restraining the breaching party from
any breach without showing or proving actual damage sustained by the injured
party. Nothing in the preceding sentence shall limit or otherwise affect any
remedies that a party may otherwise have under Applicable Law.

7.03 Administration of Accounts. All payments and reimbursements received by any
Shareholder or any Affiliate thereof after the Closing Date from any third party
in the name of or to either Company in connection with or arising out of any
business of the Companies, including without limitation the Business, shall be
held by such Shareholder or such Affiliate in trust for the benefit of the
Companies, and, immediately upon receipt by such Shareholder or Affiliate of any
such payment or reimbursement, such Shareholder shall pay, or cause to be paid,
over to the Companies, the amount of such payment or reimbursement without right
of set off.

7.04 Certain Employee Issues. Buyer shall provide salary and pension, welfare,
retirement, and fringe benefits to all Persons employed by the Companies as of
the Closing Date (and their eligible dependents as of the Closing Date)
(collectively, the “Company Persons”) that are comparable to the benefits
provided to similarly situated employees of the Buyer under benefit plans of the
Buyer. For purposes of this Section 7.04, the benefits that the Company Persons
are entitled to receive under the Employee Plans as of the Closing Date shall be
deemed to be comparable to the benefits provided to similarly situated employees
of the Buyer under benefit plans of the Buyer. Notwithstanding the foregoing, no
provision of this Section 7.04 shall cause any Company Person to be a
third-party beneficiary to, or to have any right or claim under, this Agreement.

7.05 Certain Tax Matters.

(a) Section 338(h)(10) Election. The Buyer shall have the right, in its sole
discretion, to make, and if the Buyer so elects the Shareholders shall cooperate
in making, an election under Section 338(h)(10) of the Code (and any comparable
election under state or local law) with respect to the purchase of the
Consulting Shares pursuant to this Agreement (each such election, a “Section
338(h)(10)

 

27



--------------------------------------------------------------------------------

Election”). If the Buyer so requests, the Shareholders shall execute at Closing
(or on such later date requested by the Buyer), the forms provided by the Buyer
for the purpose of effectuating one or more Section 338(h)(10) Elections,
including without limitation an Internal Revenue Service Form 8023 and
comparable forms for any state or local jurisdiction (“Form 8023”), and the
Shareholders hereby authorize the Buyer to file such forms on behalf of the
Shareholders. The parties agree that, except as required by a final
determination with any Tax authority, they will report the transfer of
Consulting Shares under this Agreement consistent with any Section 338(h)(10)
Election and the related forms prepared by the Buyer and will not take, or cause
to be taken, any action that would be inconsistent with or prejudice any
Section 338(h)(10) Election or related forms.

(b) Purchase Price Allocation. The parties agree that the within 60 days after
the Closing Date, the parties shall agree upon an allocation of the Purchase
Price for federal Income Tax purposes between the Shares and the Assets,
provided that the amount allocated to the Assets shall not be in excess of the
amount set forth on Schedule 7.05(b)(i). The portion of the Purchase Price
allocated to the Assets pursuant to the foregoing sentence shall be allocated
for federal Income Tax purposes among the Assets in accordance with such
agreement (“Asset Allocation”). The “aggregate deemed sale price” within the
meaning of the U.S. Treasury Regulations under Section 338(h)(10) shall be
allocated among the assets of Consulting in accordance with Schedule 7.05(b)(ii)
(the “Section 338 Allocation”). The Asset Allocation and the Section 338
Allocation determined in accordance with the procedures set forth in this
Section 7.05(b) shall be conclusive and binding upon the Buyer and the relevant
Shareholders. The Section 338 Allocation shall be used in preparing IRS Form
8883 (and any similar forms required under state or local Law). The parties
agree to file and agree to cause the Company to file all federal, state, local
and foreign Tax Returns in accordance with the Asset Allocation and Section 338
Allocation (as originally proposed or as revised in accordance with this
Agreement, as the case may be) and, except as required pursuant to a final
determination (as defined in Section 1313(a) of the Code or corresponding
provisions of state or local Law), not to take, or cause to be taken, any action
that would be inconsistent with such Section 338 Allocation or Asset Allocation
in any Tax Return, audit, litigation or otherwise. Any payment treated as an
adjustment to purchase price of the Shares or the Assets shall be reflected as
an adjustment to the price allocated to a specific asset, if any, giving rise to
the adjustment and if any such adjustment does not relate to a specific asset,
such adjustment shall be allocated among the Shares and the Assets in accordance
with the price allocation methodology provided in this Section 7.05(b).

(c) Tax Returns. The Shareholders shall prepare or cause to be prepared all S
Corporation Returns (other than the Section 338(h)(10) Election) and shall
provide the Buyer with a copy of each S Corporation Return within 15 days prior
to filing of such Tax Return for the Buyer’s review and approval. Except to the
extent otherwise required by law, such Tax Returns shall be prepared on a basis
consistent with the past practices of such entities. The Buyer shall prepare, or
cause to be prepared, and shall file, or cause to be filed, all Tax Returns of
the Companies required to be filed after the Closing Date, other than the Tax
Returns that are to be prepared by the Shareholders pursuant to the first
sentence of this paragraph. “S Corporation Return” means Form 1120S and such
forms and attachments that are required to be filed therewith, and any
corresponding form (and related forms and attachments required to be filed
therewith) for applicable state or local income tax purposes.

(d) Shareholders’ Obligations. The Shareholders shall be responsible for and pay
and shall indemnify and hold harmless the Buyer and the Companies with respect
to: (i) any and all Taxes imposed on either Company, or for which either Company
is liable, with respect to any periods ending on or before the Closing Date or
with respect to a period that commences before and ends after the Closing Date
to the extent attributable to the period prior to Closing pursuant to
Section 7.05(e), (ii) any Taxes that are due with respect to any period for
which either Company has filed or is required to file an S Corporation Tax
Return, (iii) all taxes arising out of a breach of the representations,
warranties or covenants relating to tax matters contained in this Agreement,
without regard to any disclosure set forth in the Schedules hereto, (iv) any
Taxes of the Shareholders, including Taxes relating to the Assets for the period
before Closing, and (v) any costs or expenses with respect to Taxes indemnified
hereunder. Any indemnity required to be made by the Shareholders pursuant to
this Section 7.05(d) shall be made within 30 days of written notice from the
Buyer. Notwithstanding anything to the contrary in this Agreement, the
obligations of the Shareholders and the Shareholders under this Section 7.05(d)
shall not be subject to a deductible, threshold or similar concept and shall not
be limited in amount.

 

28



--------------------------------------------------------------------------------

(e) Apportionment. For the sole purpose of appropriately apportioning any Taxes
relating to a period that includes (but that does not end on) the Closing Date,
the portion of such Tax that is attributable to either Company for the part of
such taxable period that ends on the Closing Date shall be (i) in the case of a
tax that is not based on net income, the total amount of such tax for the full
taxable period that includes the Closing Date multiplied by a fraction, the
numerator of which is the number of days from the beginning of such taxable
period to and including the Closing Date and the denominator of which is the
total number of days in such full taxable period, and (ii) in the case of a tax
that is based on net income, the tax that would be due with respect to such
partial period, if such partial period were a full taxable period, apportioning
income, gain, expenses, loss, deductions and credits equitably based on an
interim closing of the books.

(f) Cooperation on Tax Matters. The parties shall reasonably cooperate, and
shall cause their respective Affiliates and their respective directors,
officers, employees, agents, auditors and representatives reasonably to
cooperate, in preparing and filing all Tax returns and in resolving all disputes
and audits with respect to all taxable periods or relating to Taxes, including
maintaining and making available to each other all records necessary in
connection with Taxes. The Shareholders shall cooperate with the Companies and
Buyer in continuing the process of voluntary disclosure and amnesty with respect
to any Taxes (including sales, use, franchise and income Taxes) of the Company
for periods prior to Closing and Sellers shall be liable for any such tax
liability pursuant to Section 7.05(d) hereof and such process shall be conducted
in a manner so as to not adversely impact the liability of Buyer or the
Companies for Taxes for any period after the Closing Date.

(g) Contests. For purposes of this Agreement, a “Contest” is any audit, court
proceeding or other dispute with respect to any Tax matter that affects either
Company. Unless the Buyer has previously received written notice from the
Shareholders of the existence of such Contest, the Buyer shall promptly give
notice to the Shareholders of the existence of any Contest relating to a Tax
matter that is the Shareholders’ responsibility under Section 7.05(d), but no
failure to give such notice shall relieve the Shareholders of any liability
hereunder, unless the Shareholders are prejudiced by such failure to give
notice. The Buyer, on the one hand, and the Shareholders, on the other, agree,
in each case at no cost to the other party, to cooperate with the other and the
other’s representatives in a prompt and timely manner in connection with any
Contest. Such cooperation shall include, but not be limited to, making available
to the other party, during normal business hours, all books, records, returns,
documents, files, other information (including, without limitation working
papers and schedules), officers or employees (without substantial interruption
of employment) or other relevant information necessary or useful in connection
with any Contest requiring any such books, records and files. The Shareholders
shall, at their election, have the right to represent the Companies’ interests
in any Contest relating to a Tax matter arising in a period ending on or before
the Closing Date, to employ counsel of their choice at their expense and to
control the conduct of such Contest, including settlement or other disposition
thereof; provided, however, that the Buyer shall have the right to consult with
the Shareholders regarding any such Contest that may affect either Company for
any periods ending after the Closing Date at the Buyer’s own expense; and
provided, further, that any settlement or other disposition of any such Contest
may only be with the consent of the Buyer, which consent will not be
unreasonably withheld. The Buyer shall have the right to control the conduct of
any Contest with respect to any tax matter arising in a period ending after the
Closing Date.

(h) Price Adjustment. All amounts paid pursuant to this Agreement by one party
to another party (other than interest payments) shall be treated by such parties
as an adjustment to the purchase price of the stock of the Companies, to the
extent permitted by Applicable Law.

(i) Survival. All obligations under this Section 7.05 shall survive the Closing
hereunder and continue until 30 days following the expiration of the period of
limitations applicable to the related Tax.

(j) Exclusive Remedy. In the event of any conflict between the provisions of
this Section 7.05 and any provisions of Article IX, this Section 7.05 shall be
controlling with respect to any claim for indemnification for taxes.

 

29



--------------------------------------------------------------------------------

7.06 Certain Consents. After the date hereof, each of the Shareholders agree
that in the event Buyer or Limited determines to make or cause to be made any
derivative or revision of any work subject to that certain Agreement (as
amended, the “First Ulrich Agreement”) dated as of December 15, 2003 by and
among Eichinger, Lombardo, Limited and David O. Ulrich (“Ulrich”), that certain
Author and License Agreement (as amended, the “Second Ulrich Agreement”) dated
as of August 31, 2004 by and among Eichinger, Lombardo, Limited and Ulrich or
that certain Agreement (as amended, the “Pearman Agreement”) dated as of
November 18, 2004 by and among Eichinger, Lombardo, Limited and Pearman, the
Shareholders shall use their reasonable best efforts to expeditiously obtain the
approval of Ulrich or Pearman, as applicable, pursuant to Section 3 of the First
Ulrich Agreement, Section 2(b) of the Second Ulrich Agreement and Section 2(b)
of the Pearman Agreement, as applicable.

ARTICLE VIII

CLOSING OBLIGATIONS

8.01 Obligations of the Shareholders. The obligations of the Buyer to consummate
the Closing are subject to the satisfaction of each of the following conditions
unless waived by the Buyer to the extent permitted by law:

(a) Concurrently herewith, Buyer shall have received (i) certificates, with
appropriate transfer stamps, if any, affixed thereto, evidencing all of the
Shares duly endorsed for transfer to the Buyer with appropriate stock powers
duly endorsed in blank or accompanied by other duly executed instruments of
transfer, in each case transferring title to such Shares to the Buyer free and
clear of all Share Encumbrances, and (ii) counterparts of each of the Ancillary
Agreements executed by each of the Shareholders and such other Persons party
thereto (other than the Buyer).

(b) Concurrently herewith, Buyer shall have received bills of sale and other
appropriate transfer documentation in order to vest in Buyer all of the
Shareholders’ right, title and interest in and to the Assets free and clear of
all Encumbrances.

(c) Concurrently herewith, Buyer and Eichinger shall have entered into an
employment and consulting agreement in substantially the form set forth on
Exhibit D (the “Employment and Consulting Agreement”) for Eichinger to render
marketing and sales consulting services for the Business.

(d) Concurrently herewith, all of the Shareholders shall have executed and
delivered to Buyer a noncompetition agreement (collectively, the “Noncompetition
Agreements”) substantially in the form of Exhibit E hereto.

(e) Concurrently herewith, Buyer shall have received an opinion of counsel from
counsel to the Companies, dated as of the Closing Date, in the form attached
hereto as Exhibit F which opinion shall state, if Buyer so requests, that
Buyer’s lenders or other financing sources may rely on such opinion as if it
were addressed directly to such parties.

(f) Concurrently herewith, Buyer shall have received a copy of (i) the
certificates of incorporation, as amended (or similar organizational documents),
of the Companies, certified by the secretary of state (or other relevant
authority) of the relevant jurisdiction, as of a date not unreasonably prior to
the Closing Date and accompanied by a certificate of the Secretary or Assistant
Secretary of each such entity, dated as of the Closing Date, stating that no
amendments have been made to such certificate of incorporation (or similar
document) since such date, and (ii) the by-laws (or similar organizational
documents) of the Companies, certified by the Secretary or Assistant Secretary
of such entity.

(g) Concurrently herewith, Buyer shall have received good standing certificates
or other evidence satisfactory to the Buyer for the Companies from the secretary
of state (or other relevant authority) of the jurisdiction in which such entity
is incorporated or organized and from the secretary of state

 

30



--------------------------------------------------------------------------------

in each other jurisdiction in which the Companies are qualified to do business
as a foreign corporation, in each case dated as of a date not unreasonably prior
to the Closing Date.

(h) Concurrently herewith, all of the Shareholders and their respective
Affiliates shall have executed and delivered to Buyer terminations of any
agreements between such Persons and the Companies, including with respect to the
Owned Intellectual Property, and all costs, fees and expenses of the Companies
incurred in connection therewith and not paid prior to the determination of the
Closing Date Cash Balance shall be included in the determination of Company
Transaction Expenses to be deducted from the Purchase Price on the Closing Date.

(i) Concurrently herewith, all of the Shareholders shall have provided to Buyer
a release, in form and substance reasonably acceptable to the Buyer, releasing
the Buyer, the Companies and any of their respective Affiliates from any moneys,
liabilities or obligations, contingent or otherwise, (including pursuant to any
claim, demand, proceeding, cause of action or order) owing to such Shareholder
by the Buyer, the Companies or any of their respective Affiliates, in each case,
other than (i) any obligation of the Companies arising under any Ancillary
Agreement after the Closing or in connection with employment or engagement of
such Shareholder after the Closing, (ii) any claim arising under this Agreement
or (iii) any claim for indemnification arising under the charter, bylaws or
other organizational documents of the Companies or Applicable Law.

(j) Concurrently herewith, the Companies shall have delivered to the Buyer
evidence reasonably satisfactory to the Buyer demonstrating that all Company
Transaction Expenses have been paid (or arrangements for the payment thereof
reasonably satisfactory to the Buyer shall have been made) and that each of the
Persons to whom Company Transaction Expenses are to be paid shall have delivered
to the Companies written confirmation (in form and substance reasonably
satisfactory to the Buyer) that all amounts owed to such Persons for Company
Transaction Expenses have been paid in full or can be paid concurrent with the
Closing and confirming that neither the Companies nor the Buyer will have any
further liability to such Person for any Company Transaction Expenses (including
any such Company Transactions Expenses that may be incurred after the Closing)
other than for services rendered after the Closing at the request of the Buyer
or the Companies made at any time after the Closing.

(k) Concurrently herewith, the Buyer shall have received executed payoff letters
with respect to the Closing Date Debt, which payoff letters shall be in form and
substance reasonably acceptable to the Buyer.

(l) Concurrently herewith, all of the directors and officers of the Companies
shall have resigned, if so requested by the Buyer from their respective offices
effective as of the Closing Date, and the Buyer shall have been provided with
evidence of such resignations in form reasonable satisfactory to the Buyer.

(m) Prior to the Closing, Limited and Raymond shall have entered into a
“Settlement Agreement and Release for Phantom Stock Benefits” in a form mutually
agreeable to the parties hereto (the “Settlement Agreement”).

 

31



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

9.01 Agreement to Indemnify.

(a) Buyer and its Affiliates (including the Companies) and their respective
officers, directors, employees, attorneys and agents and the successors and
assigns of each of the foregoing (collectively, the “Buyer Indemnitees”) shall
each be indemnified and held harmless to the extent set forth in this Article IX
by each Shareholder in respect of any and all Damages reasonably and proximately
incurred by any Buyer Indemnitee as a result of or arising out of any inaccuracy
or misrepresentation in or breach of any representation, warranty, covenant or
agreement made in this Agreement, the Ancillary Agreements or any certificate or
other document delivered pursuant hereto or thereto or in connection with the
Subject Transactions by the Companies or any Shareholder at any time, or, in the
event Raymond takes action to rescind the Settlement Agreement, in respect of
any and all Damages relating to that certain letter agreement dated as of
January 18, 2006 (relating to phantom stock obligations) by and between Limited
and Raymond .

Each Shareholder’s indemnification obligations hereunder shall be several and
not joint, in accordance with their respective Pro Rata Portions, except, with
respect to any inaccuracy or misrepresentation in or breach of any
representation, warranty, covenant or agreement set forth in Article III hereof
made by a particular Shareholder, such Shareholder shall be fully liable for any
Damages in respect thereof and the Pro Rata Portion of the aggregate amount of
indemnification to be paid by such Shareholder as a result of or arising out of
such Shareholder’s inaccuracy or misrepresentation in or breach of any
representation, warranty, covenant or agreement set forth in Article III hereof
will equal 100% and each of the other Shareholder’s Pro Rata Portion of such
amount of indemnification will equal zero.

(b) The Shareholders and their respective Affiliates and their respective
attorneys, agents, personal representatives and heirs and the assigns of each of
the foregoing (collectively, the “Shareholder Indemnitees”) shall each be
indemnified and held harmless to the extent set forth in this Article IX by
Buyer in respect of any and all Damages reasonably and proximately incurred by
any Shareholder Indemnitee as a result of or arising out of any inaccuracy or
misrepresentation in or breach of any representation, warranty, covenant or
agreement made by the Buyer in this Agreement, the Ancillary Agreements or any
certificate or other document delivered pursuant hereto or thereto or in
connection with the Subject Transactions.

(c) Except to the extent of confidentiality provisions in Section 7.02 in this
Agreement, no Person shall have any claim or cause of action as a result of any
inaccuracy or misrepresentation in or breach of or failure to perform any
representation, warranty, covenant, agreement or obligation of any Indemnifying
Party referred to in this Section 9.01 against any Affiliate, member,
stockholder, director, officer, employee, consultant or agent of such
Indemnifying Party. Nothing set forth in this Article IX shall be deemed to
prohibit or limit any Buyer Indemnitee’s or Shareholder Indemnitee’s right at
any time before, on or after the Closing Date, to seek injunctive or other
equitable relief for the failure of any Indemnifying Party to perform any
covenant or agreement contained herein.

(d) The Shareholders shall have no obligation to pay any amount of indemnity
pursuant to Section 9.01(a) unless and until the aggregate amount of Damages
incurred in respect of all claims for which indemnity would be payable by the
Shareholders pursuant to Section 9.01(a) but for this Section 9.01(d) exceeds
Two Hundred Fifty Thousand Dollars ($250,000) (the “Deductible”), whereupon the
Shareholders shall be liable pursuant to Section 9.01(a), to indemnify the Buyer
Indemnitees in an amount equal to each Shareholder’s Pro Rata Portion of all
amounts of such Damages over the Deductible; provided, however, that the
limitation in this Section 9.01(d) shall not apply with respect to any claim
based upon a breach of any of the representations, warranties, covenants,
agreements and obligations set forth in Sections 3.01, 3.02, 3.03, 3.04, 3.06,
4.01, 4.02, 4.03, 4.17 (solely to the extent of representations with respect to
the

 

32



--------------------------------------------------------------------------------

ownership of the Company Intellectual Property), 4.18, 4.21 and 6.05 of this
Agreement (the “Fundamental Representations”).

(e) The aggregate amount of indemnification to be paid by each Shareholder
pursuant to Section 9.01(a) of this Agreement shall not exceed such
Shareholder’s Pro Rata Portion of Three Million Five Hundred Thousand Dollars
3,500,000; provided, however, the limitation in this Section 9.01(e) shall not
apply with respect to any claim based upon a breach of any of the Fundamental
Representations.

(f) Notwithstanding anything herein to the contrary, the obligation of each
Shareholder to indemnify the Buyer Indemnitees under this Article IX in the
event of Damages reasonably and proximately incurred by any Buyer Indemnitee as
a result of such Shareholder’s fraud or willful misconduct shall not be subject
to any Deductible set forth in Section 9.01(d) of this Agreement or to any
maximum limitations set forth in Section 9.01(e) of this Agreement.

(g) Any indemnification of any Buyer Indemnitee is first required to be effected
by one or more offsets of Buyer’s obligation to make any payment described in
Sections 2.05 hereof; provided, however, that the remedies available to any
Buyer Indemnitee pursuant to this Article IX shall in no way be limited to such
rights of offset.

(h) Any claim for indemnification shall be reduced by any insurance payment
received by the Buyer Indemnitee and any tax benefit actually realized by the
Buyer Indemnitee. Shareholder Indemnitees shall not be required to indemnify
Buyer Indemnitees for punitive, special, exemplary, incidental or consequential
damages and Buyer Indemnitees waives all rights of recovery with respect
thereto.

9.02 Survival of Representations, Warranties and Covenants.

(a) All representations, warranties, covenants, agreements and obligations of
each Indemnifying Party contained herein, the Ancillary Agreements or any
certificate or other document delivered pursuant hereto or thereto or in
connection with the Subject Transactions and all claims of any Buyer Indemnitee
or Shareholder Indemnitee in respect of any breach of any such representation,
warranty, covenant, agreement or obligation of any Indemnifying Party, shall
survive the Closing and shall expire on the second anniversary of the Closing
Date, except that:

(1) the covenants, agreements and obligations contained in this Agreement, the
Ancillary Agreements or any certificate or other document delivered pursuant
hereto or thereto or in connection with the Subject Transactions which by their
terms shall be performed after the Closing shall survive the Closing and not
expire unless otherwise provided in this Agreement, including, without
limitation, in this Section 9.02(a); and

(2) each of the following representations, warranties, covenants, agreements and
obligations shall survive the Closing Date and shall expire thirty (30) days
after the expiration of all applicable statutes of limitations, including
extensions thereof:

(A) the Fundamental Representations, and all claims of any Buyer Indemnitee in
respect of any breach of inaccuracy or misrepresentation in any such
representation, warranty, covenant, agreement or obligation against the
Shareholders as Indemnifying Parties, regardless of whether such breach,
inaccuracy or misrepresentation arises out of fraud or willful misconduct;

(B) all claims of any Buyer Indemnitee in respect of any breach of any
inaccuracy or misrepresentation in or the breach of any representation,
warranty, covenant, agreement or obligation made by the Company or any
Shareholder in this Agreement, the

 

33



--------------------------------------------------------------------------------

Ancillary Agreements or any certificate or other document delivered pursuant
hereto or thereto or in connection with the Subject Transactions arising out of
fraud or willful misconduct;

(C) the representations, warranties, covenants, agreements and obligations set
forth in Sections 5.01, 5.02 and 5.03 of this Agreement and all claims of any
Shareholder Indemnitee in respect of any breach of or inaccuracy or
misrepresentation in any such representation, warranty, covenant, agreement or
obligation against the Buyer as Indemnifying Party, regardless of whether such
breach, inaccuracy or misrepresentation arises out of fraud or willful
misconduct; and

(D) all claims of any Shareholder Indemnitee in respect of any inaccuracy or
misrepresentation in or breach of any representation, warranty, covenant,
agreement or obligation made by Buyer in this Agreement, the Ancillary
Agreements or any certificate or other document delivered pursuant hereto or
thereto or in connection with the Subject Transactions arising out of fraud or
willful misconduct.

(b) Notwithstanding anything herein to the contrary, indemnification for claims
for which written notice as provided in Section 9.03 has been timely given prior
to the expiration of the representation, warranty, covenant, agreement or
obligation upon which such claim is based as provided herein shall not expire,
and claims for indemnification may be pursued, until the final resolution of
such claim in accordance with Sections 9.03 and 11.10.

9.03 Claims for Indemnification. If any Indemnitee shall believe that such
Indemnitee is entitled to indemnification pursuant to this Article IX, such
Indemnitee shall give the appropriate Indemnifying Parties prompt written notice
thereof. Any such notice shall set forth in reasonable detail and to the extent
then known the basis for such claim for indemnification. The failure of such
Indemnitee to give notice of any claim for indemnification promptly, but within
the periods specified by Section 9.02, shall not adversely affect such
Indemnitee’s right to indemnity hereunder except to the extent that such failure
adversely affects the right of the Indemnifying Parties to assert any reasonable
defense to such claim. Each such claim for indemnity shall expressly state that
the Indemnifying Parties shall have only the twenty (20) Business Day period
referred to in the next sentence to dispute or deny such claim. The Indemnifying
Parties shall have twenty (20) Business Days following its receipt of such
notice either (y) to acquiesce in such claim and their respective
responsibilities to indemnify the Indemnitee in respect thereof in accordance
with the terms of this Article IX by giving such Indemnitee written notice of
such acquiescence or (z) to object to the claim by giving such Indemnitee
written notice of the objection. If the Indemnifying Parties do not object
thereto within such twenty (20) Business Day period, such Indemnifying Parties
shall be deemed to acquiesced in such claim and their respective
responsibilities to indemnify the Indemnitee in respect thereof in accordance
with the terms of this Article IX. If the Indemnifying Parties object to the
claim within such twenty (20) Business Day period, the Indemnitee and the
Indemnifying Parties shall resolve such dispute raised by the notice of such
objection in accordance with the procedures set forth in Section 11.10.

9.04 Defense of Claims. In connection with any claim which may give rise to
indemnity under this Article IX resulting from or arising out of any claim or
Proceeding against an Indemnitee by a Person that is not a party hereto, the
Indemnifying Parties may (unless such Indemnitee elects not to seek indemnity
hereunder for such claim), upon written notice sent at any time to the relevant
Indemnitee, assume the defense of any such claim or Proceeding if all
Indemnifying Parties with respect to such claim or Proceeding jointly
acknowledge to the Indemnitee the Indemnitee’s right to indemnity pursuant
hereto in respect of the entirety of such claim (as such claim may have been
modified through written agreement of the parties or arbitration hereunder) and
provide assurances, reasonably satisfactory to such Indemnitee, that the

 

34



--------------------------------------------------------------------------------

Indemnifying Parties will be financially able to satisfy their respective Pro
Rata Portions of such claim in full if such claim or Proceeding is decided
adversely. If the Indemnifying Parties assume the defense of any such claim or
Proceeding, the Indemnifying Parties shall select counsel reasonably acceptable
to such Indemnitee to conduct the defense of such claim or Proceeding, shall
take all steps reasonably necessary in the defense or settlement thereof and
shall at all times diligently and promptly pursue the resolution thereof. If the
Indemnifying Parties shall have assumed the defense of any claim or Proceeding
in accordance with this Section 9.04, the Indemnifying Parties shall be
authorized to consent to a settlement of, or the entry of any judgment arising
from, any such claim or Proceeding, without the prior written consent of such
Indemnitee; provided, however, that the Indemnifying Parties shall pay or cause
to be paid all amounts arising out of such settlement or judgment either
concurrently with the effectiveness thereof or shall obtain and deliver to such
Indemnitees prior to the execution of such settlement a general release executed
by the Person not a party hereto, which general release shall release such
Indemnitee from any liability in such matter; provided, further, that the
Indemnifying Parties shall not be authorized to encumber any of the assets of
any Indemnitee or to agree to any restriction that would apply to any Indemnitee
or to its conduct of business; and provided, further, that a condition to any
such settlement shall be a complete release of such Indemnitee and its
Affiliates, officers, employees, consultants and agents with respect to such
claim. Such Indemnitee shall be entitled to participate in (but not control) the
defense of any such action, with its own counsel and at its own expense. Each
Indemnitee shall, and shall cause each of its Affiliates, officers, employees,
consultants and agents to, cooperate fully with the Indemnifying Parties in the
defense of any claim or Proceeding being defended by the Indemnifying Parties
pursuant to this Section 9.04. If the Indemnifying Parties do not assume the
defense of any claim or Proceeding resulting therefrom in accordance with the
terms of this Section 9.04, such Indemnitee may defend against such claim or
Proceeding in such manner as it may deem appropriate, including settling such
claim or Proceeding after giving notice of the same to the Indemnifying Parties,
on such terms as such Indemnitee may deem appropriate. If the Indemnifying
Parties seek to question the manner in which such Indemnitee defended such claim
or Proceeding or the amount of or nature of any such settlement, the
Indemnifying Parties shall have the burden to prove by a preponderance of the
evidence that such Indemnitee did not defend such claim or Proceeding in a
reasonably prudent manner.

9.05 Sole and Exclusive Remedy. Other than with respect to fraud or willful
misconduct, the rights set forth in this Article IX shall be Buyer’s sole and
exclusive remedy against the Shareholders for any breach of representation,
warranty, covenant or agreement contained in this Agreement and the Ancillary
Agreements or in connection with the transactions contemplated herein.

ARTICLE X

MISCELLANEOUS

10.01 Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) if personally delivered,
when so delivered, (ii) if mailed, two (2) Business Days after having been sent
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, (iii) if given by
telecopier, once such notice or other communication is transmitted to the
telecopier number specified below and the appropriate telephonic confirmation is
received, provided that such notice or other communication is promptly
thereafter mailed in accordance with the provisions of clause (ii) above or
(iv) if sent through an overnight delivery service in circumstances to which
such service guarantees next day delivery, the day following being so sent:

If to any Shareholder:

 

  •   To the address of such Shareholder set forth in Exhibit B.

with copies to:

Leonard, Street and Deinard

150 South Fifth Street, Suite 2300

Minneapolis, Minnesota 55402

Attention: James Bertrand

Telephone: (612) 335-1651

Telecopier: (612) 335-1657

 

35



--------------------------------------------------------------------------------

If to Buyer or the Company after the Closing Date:

Korn/Ferry International

1900 Avenue of the Stars, Suite 2600

Los Angeles, California 90067

Attention: Gary Burnison

Telephone: (310) 226-2613

Telecopier: (310) 553-8640

with copies to:

Gibson, Dunn & Crutcher LLP

2029 Century Park East, Suite 4000

Los Angeles, California 90067

Attention: Timothy J. Hart

Telephone: (310) 552-8619

Telecopier: (310) 552-7036

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
individual for whom it is intended. Any party may change the address to which
notices, requests, demands, claims and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

10.02 Amendments; No Waivers.

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by all parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.

(b) No waiver by a party of any default, misrepresentation or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent occurrence. No failure or delay by a party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

10.03 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. No party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of each
other party, except that Buyer may, if requested by its lenders or other
financing sources, assign its rights hereunder to such parties without the prior
written approval of either Company or any Shareholder.

 

36



--------------------------------------------------------------------------------

10.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflict of laws. The parties hereto hereby declare that it is their
intention that this Agreement shall be regarded as made under the laws of the
State of New York and that the laws of said State shall be applied in
interpreting its provisions in all cases where legal interpretation shall be
required. Each of the parties hereto hereby irrevocably and unconditionally
agrees (a) to be subject to the jurisdiction of the courts of the State of New
York and of the federal courts sitting in the State of New York, and (b) (1) to
the extent such party is not otherwise subject to service of process in the
State of New York, to appoint and maintain an agent in the State of New York as
such party’s agent for acceptance of legal process, and (2) that, to the fullest
extent permitted by applicable law, service of process may also be made on such
party by prepaid certified mail with a proof of mailing receipt validated by the
United States Postal Service constituting evidence of valid service, and that
service made pursuant to (b) (1) or (2) above shall, to the fullest extent
permitted by applicable law, have the same legal force and effect as if served
upon such party personally within the State of New York.

10.05 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts and the signatures delivered by telecopy, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument and delivered in person. This Agreement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other parties hereto.

10.06 Entire Agreement. This Agreement (including the Schedules and Exhibits
referred to herein and the Ancillary Agreements which are hereby incorporated by
reference and the other agreements executed simultaneously herewith) constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, understandings and negotiations,
both written and oral, between the parties with respect to the subject matter of
this Agreement.

10.07 Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof. All
references to an Article or Section include all subparts thereof.

10.08 Severability. If any provision of this Agreement, or the application
thereof to any Person, place or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Agreement and such provisions as applied to other Persons, places and
circumstances shall remain in full force and effect only if, after excluding the
portion deemed to be unenforceable, the remaining terms shall provide for the
consummation of the Subject Transactions in substantially the same manner as
originally set forth at the later of the date this Agreement was executed or
last amended.

10.09 Construction. The parties hereto intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any party has breached any representation, warranty or covenant contained herein
in any respect, the fact that there exists another representation, warranty or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) that the party has not breached shall not detract from or
mitigate the fact that the party is in breach of the first representation,
warranty or covenant.

10.10 Arbitration.

(a) The parties (such parties being referred to individually as a “Disputing
Party,” and, together, as the “Disputing Parties”) agree that any controversy,
claim or dispute arising out of or relating to this Agreement, the Ancillary
Agreement or the Subject Transactions, including without limitation the breach,
validity or termination thereof, and any dispute between an Indemnitee and any
Indemnifying

 

37



--------------------------------------------------------------------------------

Party under Article IX, shall be finally settled by arbitration before a single
arbitrator to be held in the city of New York in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) then in effect
(“Rules”). If the parties do not agree upon an arbitrator within 15 days after a
party’s receipt of a demand for arbitration then, upon the written request of
either party, the arbitrator shall be appointed in accordance with Rule 11 of
the Rules. The arbitration and this Section 10.10 shall be governed by the
Federal Arbitration Act, 9 U.S.C. § 1 et seq., as amended. Judgment may be
entered on the Arbitrator’s award in any court having jurisdiction.

(b) The arbitrator shall consider the dispute at issue in New York, at a
mutually agreed upon time within one hundred twenty (120) days (or such other
period as may be acceptable to the Disputing Parties or as directed by the
arbitrator) of the designation of the arbitrator. The arbitration proceeding
shall be held in accordance with the rules for commercial arbitration of the AAA
in effect on the date of the initial request by the Disputing Party that gave
rise to the dispute to be arbitrated (as such rules are modified by the terms of
this Agreement or may be further modified by mutual agreement of the Disputing
Parties) and shall include an opportunity for the parties to conduct discovery
in advance of the proceeding using all of the authorized methods of discovery
allowed by the Federal Rules of Civil Procedure in effect on the date of the
initial request by the Disputing Party. Notwithstanding the foregoing, the
Disputing Parties shall agree that they will attempt, and they intend that they
and the arbitrator should use its best efforts in that attempt, to conclude the
arbitration proceeding and have a final decision from the arbitrator within one
hundred twenty (120) days from the date of selection of the arbitrator;
provided, however, that the arbitrator shall be entitled to extend such one
hundred twenty (120) day period for a total of two one hundred twenty (120) day
periods. The arbitrator shall be bound to follow the laws of the State of New
York decisional and statutory, in reaching any decision and making any award and
shall deliver a written award, including written findings of fact and
conclusions of law, with respect to the dispute to each of the parties, who
shall promptly act in accordance therewith. Each Disputing Party to such
arbitration agrees that any award of the arbitrator shall be final, conclusive
and binding and that they will not contest any action by any other party thereto
in accordance with an award of the arbitrator; provided, however that any party
may appeal based on statutory grounds. It is specifically understood and agreed
that any party may enforce any award rendered pursuant to the arbitration
provisions of this Section 10.10 by bringing suit in any court of competent
jurisdiction.

(c) In the event that arbitrable disputes or claims arise between the
Shareholders, on the one hand, and the Buyer, on the other hand, under this
Agreement and one or more additional agreements to which any of the
Shareholders, on the one hand, and any one or more of the Buyer or the
Companies, on the other hand, are parties, the parties hereto hereby consent to
the consolidating and determination of all such disputes and/or claims in a
single arbitration to be held in New York, New York, notwithstanding any
different location designated by another agreement under which one or more of
the disputes or claims to be arbitrated has arisen.

(d) All costs and expenses attributable to the arbitrator shall be allocated
among the parties to the arbitration in such manner as the arbitrator shall
determine to be appropriate under the circumstances.

10.11 Cumulative Remedies. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

10.12 Third Party Beneficiaries. Except as specifically provided in Article IX
with respect to indemnification provided to the Indemnitees identified therein,
no provision of this Agreement shall create any third party beneficiary rights
in any Person, including any employee or former employee of the Companies, Buyer
or any Affiliate thereof (including any beneficiary or dependent thereof).

[signature page follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto caused this Agreement to be duly executed
as of the day and year first above written.

 

SHAREHOLDERS

/s/ MICHAEL M. LOMBARDO

Michael M. Lombardo /s/ ROBERT W. EICHINGER Robert W. Eichinger THE COMPANY

LOMINGER LIMITED, INC.,
a Minnesota corporation

By:  

/s/ CARA CAPRETTA RAYMOND

Name:   Cara Capretta Raymond Title:   President

LOMINGER CONSULTING, INC.,
a Minnesota corporation

By:  

/s/ ROBERT W. EICHINGER

Name:   Robert W. Eichinger Title:   President BUYER

KORN/FERRY INTERNATIONAL,
a Delaware corporation

By:  

/s/ GARY D. BURNISON

Name:   Gary D. Burnison Title:  

Chief Operating Officer and

Chief Financial Officer

 

39



--------------------------------------------------------------------------------

EXHIBIT A

CERTAIN DEFINITIONS

The following terms, as used in the Agreement or in any Exhibit or Schedule
thereto, have the following meanings:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
Controlling, Controlled by or under direct or indirect common Control with such
other Person, through the ownership of all or part of any Person.

“Ancillary Agreements” means the each of the Noncompetition Agreements and the
Employment and Consulting Agreement.

“Applicable Law” means, with respect to any Person, any domestic or foreign,
federal, state or local statute, law, ordinance, policy, guidance, rule,
administrative interpretation, regulation, order, writ, injunction, directive,
judgment, decree or other requirement, of any Governmental Authority (including
any Environmental Law) applicable to such Person or any of its Affiliates or
Plan Affiliates or any of their respective properties, assets, officers,
directors, employees, consultants or agents (in connection with such officer’s,
director’s, employee’s, consultant’s or agent’s activities on behalf of such
Person or any of its Affiliates or Plan Affiliates).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Los Angeles, California are authorized or required by law to
close.

“Buyer Transaction Expenses” means any fees, costs and expenses incurred by the
Buyer relating to the Subject Transactions (whether incurred prior to or after
the date hereof), including fees and disbursements of counsel, financial
advisors, consultants, accountants, actuaries and other advisors.

“Closing Date Cash Balance” means the sum of all cash and cash equivalents as
defined by GAAP held by the Companies as of the close of business, Los Angeles,
California time, one Business Day prior to the Closing Date.

“Closing Date Debt” means, as of the close of business, Los Angeles, California
time, one Business Day prior to the Closing Date, the Debt of the Companies
identified on Schedule 4.07(d) and calculated in accordance with the payoff
letters to delivered pursuant to Section 8.01(p).

“Closing Net Working Capital” means, as of the Closing Date, the amount by which
(a) the current assets of the Companies (net of appropriate reserves) on such
date are greater than (b) the current liabilities (excluding Debt, but including
phantom stock obligations) of the Companies on such date, in each such case as
determined in accordance with GAAP, except as noted on Schedule 2.04.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Transaction Expenses” means any fees, costs and expenses incurred by
the Companies, or by the Companies on behalf of any Shareholder, in each case
relating to the Subject Transactions (whether incurred prior to or after the
date hereof), including fees and disbursements of counsel, financial advisors,
consultants, accountants, actuaries and other advisors plus any special, closing
or sale bonuses (exclusive of any bonuses paid in the ordinary course of
business, consistent with past practice, under established Employee Plans or
written employment agreements), if any, payable at any time by the Companies in
connection with or as a result of the consummation of the Subject Transactions,
including, without limitation, any such amounts payable pursuant to any
agreement, arrangement or understanding between either Company, on the one hand,
and any Affiliates of either Company, on the other hand. Without limiting the
generality of the foregoing, the Company Transaction Expenses shall include, and
the Companies shall

 

40



--------------------------------------------------------------------------------

reimburse or pay directly, all such fees, costs and expenses of any of the
Shareholders incurred on or before the Closing Date to the extent provided in
Section 6.02.

“Contracts” means all contracts, agreements, options, leases, licenses, sales
and accepted purchase orders, commitments and other instruments of any kind,
whether written or oral, to which either Company is a party on the Closing Date,
including the Scheduled Contracts and the Subsequent Material Contracts.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise.

“Damages” means all demands, claims, actions or causes of action, assessments,
losses, damages, costs, expenses, Liabilities, judgments, awards, fines,
sanctions, penalties, charges and amounts paid in settlement, including
(i) interest on cash disbursements in respect of any of the foregoing at the
Reference Rate, compounded quarterly, from the date each such cash disbursement
is made until the Person incurring the same shall have been indemnified in
respect thereof and (ii) reasonable costs, fees and expenses of attorneys,
accountants and other agents of such Person; provided that such Damages have
been established in accordance with the terms of this Agreement and the cause of
such Damages is not cured within ten (10) days after notice is given.

“Debt” means any indebtedness of either Company, whether or not contingent, in
respect of borrowed money or evidenced by bonds, notes, debentures or other
similar instruments or letters of credit (or reimbursement agreements in respect
thereof) or banker’s acceptances or representing capitalized lease obligations
or the balance deferred and unpaid of the purchase price of any property, except
any such balance that constitutes an accrued expense or account payable, in each
case incurred in the ordinary course of business, if and to the extent any of
the foregoing indebtedness (other than letters of credit) would appear as a
Liability upon a balance sheet of either Company prepared in accordance with
GAAP, as well as all indebtedness of others secured by a Lien on any asset of
either Company (whether or not such indebtedness is assumed by either Company)
and, to the extent not otherwise included, any guaranty by either Company of any
indebtedness of any other Person.

“Employee Payment” means the $700,000 payment described to be paid to Raymond
after the Closing pursuant to the Raymond Employment Agreement.

“Environment” means any ambient, workplace or indoor air, surface water,
drinking water, groundwater, land surface, subsurface strata, river sediment,
plant or animal life, natural resources, workplace, and real property and the
physical buildings, structures, improvements and fixtures thereon.

“Environmental Laws” means all Applicable Laws regulating: (1) the Management,
Remediation or Release of Hazardous Substances; (2) the exposure of Persons to
Hazardous Substances; (3) occupational health and safety; or (4) protection of
the Environment; including without limitation, the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response Compensation and
Liability Act, the Clean Air Act, the Water Pollution Control Act, the Safe
Drinking Water Act, and the Toxic Substances Control Act, and any requirements
promulgated pursuant to these Applicable Laws or any analogous state or local
Applicable Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“GAAP” means generally accepted accounting principles in the United States as in
effect on the date hereof and applied on an accrual basis.

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, government or self-regulatory

 

41



--------------------------------------------------------------------------------

organization, commission, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.

“Hazardous Substance” means any substance or material: (i) the presence of which
requires Remediation under any Applicable Law; or (ii) that is defined as a
“pollutant or contaminant,” “solid waste,” “hazardous waste” or “hazardous
substance” under any Applicable Law; or (iii) that is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic or mutagenic or
otherwise hazardous and is regulated by any Governmental Authority having or
asserting jurisdiction over either Company; or (iv) the presence of which causes
a nuisance, trespass or other tortious condition; or (v) the presence of which
poses a hazard to the health or safety of Persons; or (vi) without limitation,
that contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenols (PCBs), urea formaldehyde, toxic mold or asbestos.

“Income Tax” means a tax based on or measured by net income.

“Indemnifying Party” means: (1) with respect to any Buyer Indemnitee asserting a
claim under Sections 9.01 or 11.10, each of the Shareholders; and (2) with
respect to any Shareholder Indemnitee asserting a claim under Sections 9.01 or
11.10, the Buyer.

“Indemnitee” means: (1) each of the Buyer and its Affiliates (including the
Companies) and their respective officers, directors, employees, attorneys and
agents and the successors and assigns of each of the foregoing with respect to
any claim for which the Shareholders are an Indemnifying Party under
Sections 9.01 or 11.10; and (2) each of the Shareholders and their respective
Affiliates and their respective attorneys, agents, personal representatives and
heirs and the assigns of each of the foregoing with respect to claims for which
the Buyer is an Indemnifying Party under Sections 9.01 or 11.10.

“Interest Period” shall mean the applicable six-month period during which the
Deferred Payment has not yet been paid.

“IRS” means the Internal Revenue Service.

“Knowledge” when applied to the Companies, means the actual knowledge after due
inquiry of each of the Shareholders, [Kathryn Sterner, Raymond and Julie Elder].

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise and whether or not
the same is required to be accrued on the financial statements of such Person or
is disclosed on any schedule to this Agreement.

“LIBOR Rate” shall mean the rate of interest for the applicable six-month period
quoted as the “London Interbank Offered Rates” in the most recently published
Money Rates Section in The Wall Street Journal most recently published prior to
the first day of the Interest Period then in effect.

“Lien” means, with respect to any asset, any mortgage, title defect or
objection, lien, pledge, security interest, hypothecation, restriction,
encumbrance or charge of any kind in respect of such asset.

“Management” means with respect to any substance or material, the use,
possession, distribution, processing, manufacturing, generation, treatment,
storage (including in underground storage tanks), recycling, transportation,
Release, Remediation or disposal of such substance or material.

“Material Adverse Effect” means a change in, or effect on, the operations,
affairs, financial condition, results of operations, assets, Liabilities or
reserves of either Company, the Business or the Shareholders that results in a
material adverse effect on, or a material adverse change in, the Companies
(taken as a whole), the Business or the ability of either Company or the
Shareholders to consummate the Subject

 

42



--------------------------------------------------------------------------------

Transactions contemplated hereby, or a material adverse effect on Buyer’s
ownership of the Shares or the Assets after the Closing.

“Non-Qualified” means, with respect to any representation or warranty to be made
by any party under this Agreement, any such representation or warranty other
than the Qualified representations or warranties.

“Permitted Liens” means (i) Liens for Taxes or governmental assessments, charges
or claims the payment of which is not yet due, or for Taxes the validity of
which are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established; (ii) statutory Liens of landlords
and Liens of carriers, warehousemen, mechanics, materialmen and other similar
Persons and other Liens imposed by Applicable Law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith;
(iii) Liens relating to deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security or to secure the performance of leases, trade contracts or other
similar agreements; (iv) Liens and Encumbrances specifically identified in the
2005 Balance Sheet; and (v) Liens securing executory obligations under any Lease
that constitutes an “operating lease” under GAAP; provided that, with respect to
each of clauses (i) through (v), to the extent that any such Lien arose prior to
the date of the 2005 Balance Sheet and relates to, or secures the payment of, a
Liability that is required to be accrued for under GAAP, such Lien shall not be
a Permitted Lien unless all Liabilities secured thereby have been fully
reflected as Debt on the 2005 Balance Sheet.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, estate or other entity or organization, including a
Governmental Authority.

“Plan Affiliate” means, with respect to any Person, any employee benefit plan or
arrangement sponsored by, maintained by or contributed to by any such Person,
and with respect to any employee benefit plan or arrangement, any Person
sponsoring, maintaining or contributing to such plan or arrangement.

“Pro Rata Portion” means with respect to each Shareholder, the percentage set
forth after such person’s name in Exhibit B hereto under the column entitled
“Pro Rata Portion.”

“Prohibited Transaction” means a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA, respectively.

“Qualified” means, with respect to any representation or warranty to be made by
any party under this Agreement, any such representation or warranty to which a
materiality qualification or condition expressly applies, including, without
limitation and by way of example only, any such qualification or condition in
the form of “in all material respects,” “material,” “materially,” “have a
Material Adverse Effect” or similar phrases.

“Reference Rate” means — percent (        %) per annum. Notwithstanding the
foregoing, in no event shall the rate of interest payable by any party hereto
under this Agreement exceed the maximum rate permitted by Applicable Law with
respect to such payments under this Agreement.

“Release” when used in connection with Hazardous Substances, shall have the
meaning ascribed to that term in 42 U.S.C. 9601(22), but not subject to the
exceptions in Subsection (A) and (D) of 42 U.S.C. § 9601(22).

“Remediation” means (a) any remedial action, response or removal as those terms
are defined in 42 U.S.C. § 9601; or (b) any “corrective action” as that term has
been construed by Governmental Authorities pursuant to 42 U.S.C. § 6924.

“Required Contractual Consent” means, with respect to any Scheduled Contract or
Subsequent Material Contract, any consent of any party thereto (other than the
Company) that is required by

 

43



--------------------------------------------------------------------------------

the terms thereof or Applicable Law by reason of the execution and delivery of
this Agreement or the consummation of the Subject Transactions in order to avoid
any default thereunder, breach of the terms thereof or material alteration of
the terms thereof.

“Subject Transactions” means the transactions contemplated by this Agreement and
the Ancillary Agreements.

“Subsidiary” means, with respect to any Person, (a) any corporation as to which
more than 25% of the outstanding stock having ordinary voting rights or power
(and excluding stock having voting rights only upon the occurrence of a
contingency unless and until such contingency occurs and such rights may be
exercised) is owned or controlled, directly or indirectly, by such Person and/or
by one or more of such Person’s Subsidiaries, and (b) any partnership, limited
liability company, joint venture or other similar relationship between such
Person (or any Subsidiary thereof) and any other Person (whether pursuant to a
written agreement or otherwise).

“Tax” means any (i) federal, state, local and foreign income or gross receipts
tax, alternative or add-on minimum tax, sales and use tax, customs duty and any
other tax, charge, fee, levy or other assessment including without limitation
property, transfer, occupation, service, license, payroll, franchise, excise,
withholding, ad valorem, severance, stamp, premium, windfall profit, employment,
rent or other tax, governmental fee or like assessment or charge of any kind
whatsoever, together with any interest, fine or penalty thereon, addition to
tax, additional amount, deficiency, assessment or governmental charge imposed by
any federal, state, local or foreign taxing authority, (ii) any liability for
payment of amounts described in clause (i) whether as a result of transferee
liability, of being a member of an affiliated, consolidated, combined or unitary
group for any period, or otherwise through operation of law, and (iii) any
liability for the payment of amounts described in clauses (i) or (ii) as a
result of any tax sharing, tax indemnity or tax allocation agreement or any
other express or implied agreement to indemnify any other person.

“Tax Return” means all returns, statement, reports, forms or other information
required to be filed with any taxing authority including schedules thereto.

 

44